EXHIBIT 10.1

PURCHASE AGREEMENT

$90,000,000

8.125% Convertible Senior Notes due 2027

May 30, 2007

BEAR, STEARNS & CO. INC.
383 Madison Avenue
New York, NY 10179

Ladies and Gentlemen:

Luminent Mortgage Capital, Inc, a Maryland corporation qualified as a real
estate investment trust (the “Company”), Maia Mortgage Finance Statutory Trust
(“Maia”), Mercury Mortgage Finance Statutory Trust (“Mercury”) and Saturn
Portfolio Management, Inc. (“Saturn”) (collectively, the “Guarantors”) confirm
their agreement with Bear, Stearns & Co. Inc. (the “Initial Purchaser”), with
respect to the issue and sale by the Company, and the purchase by the Initial
Purchaser of $90,000,000 aggregate principal amount of 8.125% Convertible Senior
Notes due 2027 of the Company (the “Initial Securities”) of the Company, and
with respect to the grant of the option described in Section 1(b) hereof to
purchase all or any part of an additional $20,000,000 aggregate principal amount
of 8.125% Convertible Senior Notes due 2027 of the Company (the “Option
Securities” and, together with the Initial Securities, the “Securities”). The
Securities are to be issued pursuant to an Indenture, to be dated as of the
Closing Time (the “Indenture”), among the Company, the Guarantors and Wells
Fargo Bank, N.A., as trustee (the “Trustee”).

The Securities will be fully and unconditionally guaranteed by the Guarantors
(the “Guarantee”) and will be convertible, subject to certain conditions set
forth in the Indenture, at the option of the holder prior to maturity (unless
previously redeemed or otherwise repurchased by the Company) for shares of
common stock, par value $0.001 per share, of the Company (“Common Shares”), in
accordance with the terms of the Securities and the Indenture, as described in
Schedule I hereto.

The Company and the Guarantors understand that the Initial Purchaser proposes to
make an offering of the Securities on the terms and in the manner set forth
herein and agree that the Initial Purchaser may resell, subject to the
conditions set forth herein, all or a portion of the Securities to purchasers
(“Subsequent Purchasers”) at any time after this Agreement has been executed and
delivered. The Securities are to be offered and sold through the Initial
Purchaser without being registered under the Securities Act of 1933, as amended
(the “Securities Act”), in reliance upon exemptions therefrom. Pursuant to the
terms of the Securities and the Indenture, investors that acquire Securities or
Common Shares issuable upon the conversion of the Securities may only resell or
otherwise transfer such Securities or Common Shares if such Securities or Common
Shares are hereafter registered for resale under the Securities Act or if an
exemption from the registration requirements of the Securities Act afforded by
Rule 144A (“Rule 144A”) or Rule 144 of the rules and regulations promulgated
under the Securities Act (the “Securities Act Regulations”) by the Securities
and Exchange Commission (the “Commission”) is available.

The Securities will be offered and sold in the United States only to “qualified
institutional buyers” in reliance on Rule 144A under the Securities Act and, in
order to maintain the exemption under the Investment Company Act of 1940, as
amended, or the 1940 Act, of certain of the Guarantors, such qualified
institutional buyers must also be “qualified purchasers” within the meaning of
the 1940 Act.

The Company and the Guarantors have prepared and delivered to the Initial
Purchaser electronic copies of a preliminary offering memorandum dated May 29,
2007 (the “Preliminary Offering Memorandum”) and have prepared and will deliver
to the Initial Purchaser, on the date hereof or the next succeeding day,
physical copies of a final offering memorandum dated May 30, 2007 (the “Final
Offering Memorandum”), each for use by the Initial Purchaser in connection with
its solicitation of purchases of, or offering of, the Securities and the Common
Shares issuable upon the conversion of the Securities. “Offering Memorandum”
means, with respect to any date or time referred to in this Agreement, the most
recent offering memorandum (whether the Preliminary Offering Memorandum or the
Final Offering Memorandum, or any amendment or supplement to either such
document), including any documents incorporated therein by reference, which has
been prepared and delivered by the Company and the Guarantors to the Initial
Purchaser in connection with its solicitation of purchases of, or offering of,
the Securities and the Common Shares issuable upon the conversion of the
Securities.

Holders (including subsequent transferees) of the Securities and of the Common
Shares, if any, issued upon conversion of the Securities will have the
registration rights set forth in the Registration Rights Agreement, to be dated
as of the Closing Time (the “Registration Rights Agreement”), between the
Company and the Initial Purchaser, for so long as such Securities or Common
Shares issuable upon the conversion of the Securities constitute “Registrable
Securities” within the meaning of the Registration Rights Agreement.

All references in this Agreement to financial statements and schedules and other
information which is “disclosed,” “contained,” “included,” “set forth” or
“stated” (or similar expressions) in the Offering Memorandum shall be deemed to
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) which is incorporated by
reference in the Offering Memorandum.

1. Sale and Purchase

(a) Initial Securities. Upon the basis of the warranties and representations and
other terms and conditions herein set forth, the Company agrees to sell to the
Initial Purchaser, and the Initial Purchaser agrees to purchase from the
Company, at the price set forth in Schedule A, $90,000,000 aggregate principal
amount of Securities.

(b) Option Securities. In addition, upon the basis of the warranties and
representations and other terms and conditions herein set forth, the Company
hereby grants an option to the Initial Purchaser to purchase from the Company up
to $20,000,000 aggregate principal amount of Securities at the same price set
forth on Schedule I for the Initial Securities plus interest thereon accrued to
the relevant Option Closing Time (as defined below). The option hereby granted
will expire 30 days after the date hereof and may be exercised in whole or in
part from time to time upon notice by the Initial Purchaser to the Company
setting forth the aggregate principal amount of Option Securities as to which
the Initial Purchaser is then exercising the option and the time and date of
payment and delivery for such Option Securities. Any such time and date of
delivery (each, an “Option Closing Time”) shall be determined by the Initial
Purchaser, but shall not be later than seven (7) full business days, nor in any
event prior to the Closing Time

2. Payment and Delivery

Payment of the purchase price for, and delivery of one or more global
certificates for, the Initial Securities shall be made at the offices of
Clifford Chance US LLP, 31 W. 52nd Street, New York, NY 10019, or at such other
place as shall be agreed upon by the Initial Purchaser and the Company and the
Guarantors, at 9:30 A.M. (Eastern Daylight Time) on June 5, 2007, or such other
time not later than ten (10) business days after such date as shall be agreed
upon by the Initial Purchaser and the Company and the Guarantors (such time and
date of payment and delivery being herein called the “Closing Time”).

In addition, in the event that the Initial Purchaser has exercised the option to
purchase all or any of the Option Securities, payment of the purchase price for,
and delivery of one or more global certificates for, such Option Securities
shall be made at the above-mentioned offices, or at such other place as shall be
agreed upon by the Initial Purchaser and the Company and the Guarantors, at each
Option Closing Time as specified in the notice from the Initial Purchaser to the
Company and the Guarantors.

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Initial Purchaser of one or more global certificates for the Securities to be
purchased by it.

The Securities will be issued in global form and registered in the name of Cede
& Co., as nominee of The Depository Trust Company (“DTC”). The certificates
representing the Securities shall be made available for examination by the
Initial Purchaser in The City of New York not later than 3:00 P.M. (Eastern
Daylight Time) on the last business day prior to the Closing Time or the
relevant Option Closing Time, as the case may be.

3. Representations and Warranties of the Company and the Guarantors

The Company and each of the Guarantors, jointly and severally, represent and
warrant to the Initial Purchaser as of the date hereof, at the Applicable Time
(as defined below), as of the Closing Time, and as of any Option Closing Time,
if any, and agree with the Initial Purchaser, that:

(a) as of the Applicable Time (as defined below), neither (x) the Preliminary
Offering Memorandum, as supplemented by the final pricing term sheet, in the
form attached hereto as Schedule II (the “Pricing Supplement”), that has been
prepared and delivered by the Company and the Guarantors to the Initial
Purchaser in connection with its solicitation of offers to purchase Securities,
all considered together (collectively, the “Disclosure Package”), nor (y) any
individual Supplemental Offering Material (as defined below), when considered
together with the Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. “Applicable Time” means 5:50 P.M. (Eastern Daylight Time)
on May 30, 2007 or such other time as agreed by the Company, the Guarantors and
the Initial Purchaser.

“Supplemental Offering Material” means any “written communication” (within the
meaning of the Securities Act Regulations) prepared by or on behalf of the
Company or the Guarantors, or used or referred to by the Company or the
Guarantors, that constitutes an offer to sell or a solicitation of an offer to
buy the Securities other than any notices satisfying the requirements of
Rule 135c under the Securities Act and other than the Offering Memorandum or
amendments or supplements thereto, including, without limitation, any road show
relating to the Securities that constitutes such a written communication.

As of its issue date and as of the Closing Time (and, if any Option Securities
are being issued, at the Option Closing Time), the Final Offering Memorandum
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

The representation and warranties in this subsection shall not apply to
statements in or omissions from the Disclosure Package or the Final Offering
Memorandum made in reliance upon and in conformity with written information
furnished to the Company and the Guarantors by the Initial Purchaser expressly
for use therein.

(b) the Company and each subsidiary of the Company set forth on Schedule III
hereto (each a “Subsidiary” and, collectively, the “Subsidiaries”) (other than
the Guarantors) has been duly formed or incorporated, as the case may be, and is
validly existing and in good standing under the laws of its respective
jurisdiction of formation or incorporation, with all requisite corporate power
and authority to own, lease and operate its respective properties and to conduct
its respective business as now conducted; other than the Subsidiaries, the
Company does not own, directly or indirectly, any capital stock or other equity
securities of any other corporation or any ownership interest in any
partnership, joint venture, limited liability company or other association;

(c) the Company and the Subsidiaries (other than the Guarantors) are duly
qualified or registered to transact business in each jurisdiction in which they
now conduct their respective businesses and in which the failure, individually
or in the aggregate, to be so qualified or licensed could reasonably be expected
to have a material adverse effect on the assets, business, operations, earnings,
properties, condition (financial or otherwise) or management, present or
prospective, of the Company and the Subsidiaries taken as a whole (any such
effect or change, where the context so requires, is hereinafter called a
“Material Adverse Effect” or “Material Adverse Change”), and the Company and the
Subsidiaries (other than the Guarantors) are in good standing in each
jurisdiction in which they maintain an office or in which the nature or conduct
of their respective businesses as now conducted requires such qualification,
except where the failure to be in good standing could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect; except as
disclosed in both the Disclosure Package and the Final Offering Memorandum, no
Subsidiary is prohibited or restricted, directly or indirectly, from paying
dividends to the Company, or from making any other distribution with respect to
such Subsidiary’s capital stock or from repaying to the Company or any other
Subsidiary any amounts which may from time to time become due under any loans or
advances to such Subsidiary from the Company or such other Subsidiary, or from
transferring any such Subsidiary’s property or assets to the Company or to any
other Subsidiary, except as provided in the Master Repurchase Agreement dated as
of January 31, 2006 between Greenwich Capital Financial Products, Inc. and the
Company, Maia and Mercury;

(d) Maia has been duly formed and is validly existing as a business trust under
the laws of Maryland, with all requisite power and authority to own, lease and
operate its properties, to conduct its business as now conducted and to
authorize, execute and deliver this Agreement; Maia has been duly qualified or
registered to do business as a foreign trust in each jurisdiction in which it
conducts its business, and in which the failure, individually or in the
aggregate, to be so qualified or registered could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Maia;

(e) Mercury has been duly formed and is validly existing as a business trust
under the laws of Maryland, with all requisite power and authority to own, lease
and operate its properties, to conduct its business as now conducted and to
authorize, execute and deliver this Agreement; Mercury has been duly qualified
or registered to do business as a foreign trust in each jurisdiction in which it
conducts its business, and in which the failure, individually or in the
aggregate, to be so qualified or registered could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Mercury;

(f) Saturn has been duly formed and is validly existing as a corporation under
the laws of Delaware, with all requisite corporate power and authority to own,
lease and operate its properties, to conduct its business as now conducted and
to authorize, execute and deliver this Agreement; Saturn has been duly qualified
or registered to do business as a foreign corporation in each jurisdiction in
which it conducts its business, and in which the failure, individually or in the
aggregate, to be so qualified or registered could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Saturn;

(g) the Company and the Subsidiaries are in compliance in all respects with all
applicable laws, rules, regulations, orders, decrees and judgments, including
those relating to transactions with affiliates, except where the failure to be
in compliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect;

(h) neither the Company nor any of the Subsidiaries is in breach of, or in
default under (nor has any event occurred which with notice, lapse of time, or
both would constitute a breach of, or default under), as applicable, its
articles of incorporation or declaration of trust, certificate of formation,
bylaws, operating agreement or other organizational documents (collectively, the
“Charter Documents”) or in the performance or observance of any obligation,
agreement, covenant or condition contained in any license, indenture, mortgage,
deed of trust, loan or credit agreement or other agreement or instrument to
which the Company or any of the Subsidiaries is a party or by which any of them
or their respective properties is bound, except for such breaches or defaults
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect;

(i) the issuance and sale by the Company of the Securities, the issuance of the
Guarantees, the execution, delivery and performance of this Agreement, the
Indenture and the Registration Rights Agreement, and consummation of the
transactions contemplated herein and therein will not (i) conflict with, or
result in any breach of, or constitute a default under (nor constitute any event
which with notice, lapse of time, or both would constitute a breach of, or
default under), (A) any provision of the Charter Documents of the Company or any
of the Subsidiaries, (B) any provision of any license, indenture, mortgage, deed
of trust, loan or credit agreement or other agreement or instrument to which the
Company or any of the Subsidiaries is a party or by which any of them or their
respective properties may be bound or affected, or (C) any federal, state, local
or foreign law, regulation or rule or any decree, judgment or order applicable
to the Company or any of the Subsidiaries, except in the case of clauses (B) or
(C) for such breaches or defaults which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect; or (ii) result in
the creation or imposition of any lien, charge, claim or encumbrance upon any
property or asset of the Company or any of the Subsidiaries;

(j) the Company has full legal right, power and authority to enter into and
perform this Agreement, the Indenture and the Registration Rights Agreement, and
to consummate the transactions contemplated herein and therein;

(k) each of the Guarantors has full legal right, power and authority to enter
into and perform this Agreement and the Indenture, and to consummate the
transactions contemplated herein and therein;

(l) this Agreement has been duly authorized, executed and delivered by the
Company and each of the Guarantors;

(m) the Registration Rights Agreement has been duly authorized, executed and
delivered by the Company, and when executed and delivered by the Company and the
Initial Purchaser will constitute a valid and binding agreement of the Company,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity or by SEC
policies;

(n) the Indenture has been duly authorized, executed and delivered by the
Company and each of the Guarantors and when executed and delivered by the
Company, each of the Guarantors and the Trustee and as of the Closing Time and
each Option Closing Time, if any, will constitute a valid and binding agreement
of the Company and each of the Guarantors, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by general
principles of equity;

(o) the Declaration of Trust of Maia, including all amendments thereto, have
been duly and validly authorized, executed and delivered by or on behalf of the
organizers of Maia and constitute a valid and binding Declaration of Trust,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity;

(p) the Declaration of Trust of Mercury, including all amendments thereto, have
been duly and validly authorized, executed and delivered by or on behalf of the
organizers of Mercury and constitute a valid and binding Declaration of Trust,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity;

(q) the Certificate of Incorporation of Saturn, including all amendments
thereto, has been duly and validly authorized, executed and delivered by or on
behalf of the shareholders of Saturn and constitute a valid and binding
Certificate of Incorporation, enforceable in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally or by general principles of
equity;

(r) the issuance and sale of the Securities to the Initial Purchaser have been
duly authorized by the Company; when issued and delivered against payment
therefor as provided in this Agreement, the Securities will have been duly
executed, authenticated, issued and delivered and will constitute valid and
legally binding obligations of the Company enforceable in accordance with their
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by general
principles of equity;

(s) the Guarantees have been duly authorized by each of the Guarantors; when the
Securities are issued and delivered as provided in this Agreement, the
Guarantees will have been duly executed, issued and delivered and will
constitute valid and legally binding obligations of the each of the Guarantors
enforceable in accordance with their respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity;

(t) upon issuance and delivery of the Securities as provided in this Agreement
and the Indenture, the Securities will have certain rights of conversion, at the
option of the holder thereof, into Common Shares in accordance with the terms of
the Securities and the Indenture; the Common Shares issuable upon the conversion
of the Securities have been duly authorized and reserved for issuance upon such
conversion by all necessary corporate action and such shares, when issued upon
such conversion in accordance with the terms of the Securities and the
Indenture, will be validly issued, fully paid and non-assessable; such Common
Shares will be offered and sold by the Company in compliance with all applicable
laws (including, without limitation, federal and state securities laws) in all
material respects; the issuance of such Common Shares will not be subject to any
preemptive or similar rights arising by operation of law, under the Charter
Documents of the Company or under any agreement to which the Company or any
Subsidiary is a party or otherwise; except as disclosed in both the Disclosure
Package and the Final Offering Memorandum, there are no persons with
registration or other similar rights to have any equity or debt securities,
including securities which are convertible into or exchangeable for equity
securities registered by the Company under the Securities Act; the form of
certificates evidencing the Common Shares complies with all applicable legal
requirements and, in all material respects, with all applicable requirements of
the Charter Documents of the Company and the requirements of the New York Stock
Exchange (the “NYSE”);

(u) no approval, authorization, consent or order of or filing with any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency is required in connection with the Company’s and the
Guarantors’ execution, delivery and performance of this Agreement and the
Indenture, the Company’s execution of the Registration Rights Agreement, the
Company’s and the Guarantors’ consummation of the transactions contemplated
hereby or thereby including, in the case of the Company, the issuance and sale
of the Securities, and, in the case of the Guarantors, the issuance of the
Guarantees, in each case as contemplated hereby, other than (i) such approvals
as have been obtained (subject only to notice of issuance) in connection with
the approval of the listing of the Common Shares issuable upon the conversion of
the Securities on the NYSE, and (ii) any necessary qualification under the
securities or blue sky laws of the various jurisdictions in which the Securities
are being offered by the Initial Purchaser;

(v) the Company and each of the Subsidiaries has all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any federal, state, local or foreign law, regulation or rule, and
has obtained all necessary authorizations, consents and approvals from other
persons required in order to conduct their respective businesses as described in
both the Disclosure Package and the Final Offering Memorandum, except to the
extent that any failure to have any such licenses, authorizations, consents or
approvals, to make any such filings or to obtain any such authorizations,
consents or approvals could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; neither the Company nor any of the
Subsidiaries is in violation of, in default under, or has received any notice
regarding a possible violation, default or revocation of any such license,
authorization, consent or approval or any federal, state, local or foreign law,
regulation or rule or any decree, order or judgment applicable to the Company or
any of the Subsidiaries, the effect of which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and no such
license, authorization, consent or approval contains a materially burdensome
restriction that is not adequately disclosed in both the Disclosure Package and
the Final Offering Memorandum;

(w) the Offering Memorandum as delivered from time to time prior to the
completion of the offering of the Securities shall incorporate by reference the
most recent Annual Reports of the Company on Form 10-K filed with the
Commission, the most recent Proxy Statement of the Company on Schedule 14A filed
with the Commission, and each Quarterly Report on Form 10-Q of the Company, and
each Current Report on Form 8-K of the Company filed with the Commission since
the end of the fiscal year to which such Annual Report relates;

(x) each document incorporated by reference or deemed to be incorporated by
reference in the Offering Memorandum, when it was, or hereafter is, filed with
the Commission, conformed and will conform in all material respects to the
requirements of the Exchange Act and the rule and regulations of the Commission
promulgated under the Exchange Act (the “Exchange Act Regulations”), and when
read together with the other information in the Offering Memorandum, at the time
the Offering Memorandum was issued and at the Closing Time (and as of the Option
Date Time, if any Option Securities are being issued), did not and will not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(y) the descriptions in the Disclosure Package and the Final Offering Memorandum
of the legal or governmental proceedings, contracts, leases and other legal
documents therein described, present fairly the information required to be
shown, and there are no legal or governmental proceedings, contracts, leases, or
other documents of a character required to be described in the Disclosure
Package and the Final Offering Memorandum that are not so described; all
agreements between the Company or any of the Subsidiaries and third parties
expressly referenced in both the Disclosure Package and the Final Offering
Memorandum are legal, valid and binding obligations of the Company or one or
more of the Subsidiaries, enforceable in accordance with their respective terms,
except to the extent enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles;

(z) except as disclosed in the Disclosure Package and the Final Offering
Memorandum, there are no actions, suits, proceedings, inquiries or
investigations pending or, to the Company’s or the Guarantors’ knowledge,
threatened against the Company or any of the Subsidiaries or any of their
respective officers and directors or to which the properties, assets or rights
of any such entity is subject, at law or in equity, before or by any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority, arbitration panel or agency which could reasonably be expected to
result in a judgment, decree, award or order having, individually or in the
aggregate, a Material Adverse Effect, or which could adversely affect the
consummation of the transactions contemplated by this Agreement, the Indenture
or the Registration Rights Agreement in any material respect;

(aa) the financial statements, including the notes thereto, included or
incorporated by reference in the Disclosure Package and the Final Offering
Memorandum present fairly the financial position of the Company and the
Subsidiaries as of the dates indicated and the results of operations and changes
in financial position and cash flows of the Company and the Subsidiaries for the
periods specified; such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
during the periods involved (except as indicated in the notes thereto); the
financial statement schedules included or incorporated by reference in the
Disclosure Package and the Final Offering Memorandum fairly present the
information shown therein; no other financial statements or schedules are
required to be included or incorporated by reference in the Disclosure Package
and the Final Offering Memorandum; the unaudited financial information
(including the related notes) included or incorporated by reference in
Disclosure Package and the Final Offering Memorandum complies as to form in all
material respects with the applicable accounting requirements of the Securities
Act and the Securities Act Regulations, and management of the Company believes
that the assumptions underlying the adjustments are reasonable; such adjustments
have been properly applied to the historical amounts in the compilation of the
information and such information fairly presents, with respect to the Company
and the Subsidiaries, the financial position, results of operations and other
information purported to be shown therein at the respective dates and for the
respective periods specified; and no other financial information is required to
be included in (or incorporated by reference into) Disclosure Package and the
Final Offering Memorandum;

(bb) (i) the Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act),
which (A) are designed to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (B) have been evaluated for
effectiveness as of the end of the last fiscal period covered by the Company’s
Annual Report on Form 10-K for the year ended December 31, 2006, and (C) are
effective in all material respects to perform the functions for which they were
established, and (ii) the Company is not aware of (A) any significant deficiency
or material weakness in the design or operation of its internal controls over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
to management and the Board of Directors, or (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting. Since the most
recent evaluation of the Company’s disclosure controls and procedures described
above, there have been no significant changes in internal control over financial
reporting or in other factors that could significantly affect internal control
over financial reporting;

(cc) the section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operation — Critical Accounting Policies” in certain
documents incorporated by reference into the Disclosure Package and the Final
Offering Memorandum accurately and fully describes (i) accounting policies which
the Company believes are the most important in the portrayal of the financial
condition and results of operations of the Company and its consolidated
subsidiaries and which require management’s most difficult, subjective or
complex judgments (“critical accounting policies”), (ii) judgments and
uncertainties affecting the application of critical accounting policies, and
(iii) the explanation of the likelihood that materially different amounts would
be reported under different conditions or using different assumptions; the
Company’s board of directors, senior management and audit committee of the
Company’s board of directors have reviewed and agreed with the selection,
application and disclosure of critical accounting policies and have consulted
with the Company’s legal advisers and independent accountants with regard to
such disclosure;

(dd) the Company, the Subsidiaries and any of the officers, trustees and
directors of the Company and the Subsidiaries, in their capacities as such, are,
have been, and at the Closing Time and any Option Closing Time will be, in
compliance in all material respects with the provisions of the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated thereunder;

(ee) the Company is in material compliance with the current listing standards of
the NYSE and has made all material filings and/or certifications to the NYSE on
a timely basis;

(ff) Deloitte & Touche LLP, whose report on (i) the audited financial statements
of the Company and the Subsidiaries, and (ii) management’s assessment regarding
the Company’s internal control over financial reporting are included as part of
the Disclosure Package and the Final Offering Memorandum or are incorporated by
reference therein, and any other accounting firm that has certified the
Company’s financial statements and delivered its reports with respect thereto,
are, and were during the periods covered by their reports, independent
registered public accountants within the meaning of the Securities Act, the
Securities Act Regulations, the rules and regulations of the Public Company
Accounting Oversight Board (United States) and the requirements of the NYSE and
are registered with the Public Company Accounting Oversight Board (United
States);

(gg) subsequent to the respective dates as of which information is given in both
the Disclosure Package and the Final Offering Memorandum, and except as may be
otherwise stated in both the Disclosure Package and the Final Offering
Memorandum, there has not been (i) any Material Adverse Change or any
development that could reasonably be expected to result in a Material Adverse
Change, whether or not arising in the ordinary course of business, (ii) any
transaction, which is material to the Company and the Subsidiaries taken as a
whole, pending or entered into by the Company or any of the Subsidiaries,
(iii) any liability or obligation, contingent or otherwise, directly or
indirectly incurred by the Company or any of the Subsidiaries, which is material
to the Company and the Subsidiaries taken as a whole or (iv) except in
accordance with the Company’s ordinary practice as disclosed in both the
Disclosure Package and the Final Offering Memorandum, any dividend or
distribution of any kind declared, paid or made with respect to the capital
stock of the Company;

(hh) the authorized shares of common stock of the Company conform in all
material respects to the description thereof contained in both Disclosure
Package and the Final Offering Memorandum; the Company has an authorized, issued
and outstanding capitalization as set forth in both the Disclosure Package and
the Final Offering Memorandum; all of the issued and outstanding shares of
common stock of the Company have been duly authorized and are validly issued,
fully paid and non-assessable, and have been offered, sold and issued by the
Company in compliance with all applicable laws (including, without limitation,
federal and state securities laws); none of the issued shares of common stock of
the Company have been issued in violation of any preemptive or similar rights
granted by the Company; except as disclosed in both the Disclosure Package and
the Final Offering Memorandum or in connection with the Company’s stock
incentive plans and direct stock purchase and dividend reinvestment plan, in
each case as existing on the date hereof, there is no outstanding equity
compensation, warrant or other right calling for the issuance of, and no
commitment, plan or arrangement to issue, any shares of common stock of the
Company or any security convertible into or exchangeable for shares of common
stock of the Company; all of the issued shares of capital stock, partnership,
membership or beneficial interests of each of the Subsidiaries have been duly
and validly authorized and issued, are fully paid and, if applicable,
non-assessable and, are owned, directly or indirectly, by the Company, free and
clear of all liens, encumbrances or claims;

(ii) each of the Company, the Subsidiaries, and each of their respective
officers, directors and controlling persons has not taken, and will not take,
directly or indirectly, any action which is designed to or which has constituted
or which might reasonably be expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities or the Common Shares issuable upon the conversion of
the Securities;

(jj) neither the Company nor any of its affiliates (i) is required to register
as a “broker” or “dealer” in accordance with the provisions of the Exchange Act
or the Exchange Act Regulations, or (ii) directly, or indirectly through one or
more intermediaries, controls or has any other association with (within the
meaning of Article 1 of the By-laws of the National Association of Securities
Dealers, Inc. (the “NASD”)) any member firm of the NASD;

(kk) neither the Company nor the Guarantors have relied upon the Initial
Purchaser or legal counsel for the Initial Purchaser for any legal, tax or
accounting advice in connection with the issuance and sale of the Securities;

(ll) any certificate signed by any officer of the Company or any Subsidiary
delivered to the Initial Purchaser or to counsel for the Initial Purchaser
pursuant to or in connection with this Agreement shall be deemed to be a
representation and warranty by the Company to the Initial Purchaser as to the
matters covered thereby;

(mm) the Company and the Subsidiaries have good and marketable title in fee
simple to all real property and good title to all personal property owned by
them, in each case free and clear of all liens, security interests, pledges,
charges, encumbrances, mortgages and defects, except such as are disclosed in
both the Disclosure Package and the Final Offering Memorandum or such as would
not have, individually or in the aggregate, a Material Adverse Effect; and any
real property and buildings held under lease by the Company or any Subsidiary
are held under valid, existing and enforceable leases (except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general principles of equity), with such
exceptions, liens, security interests, pledges, charges, encumbrances, mortgages
and defects as are disclosed in both the Disclosure Package and the Final
Offering Memorandum or would not have, individually or in the aggregate, a
Material Adverse Effect;

(nn) neither the purchase nor the origination, as the case may be, of the loans
owned by the Company, nor the execution and delivery of, or performance by the
borrowers thereunder of any mortgage, deed of trust, deed, indenture, note, loan
or credit agreement or any other agreement or instrument in connection
therewith, at the time of such purchase, origination, execution or delivery,
resulted in a breach of or default under any mortgage, deed of trust, indenture,
note, loan or credit agreement or any other agreement or instrument relating to
any mortgage or other loan that may have priority over any such loan with
respect to the assets of the borrower thereunder and that is in existence at the
time the Company or any of the Subsidiaries purchases or originates any such
loan, except such as would not have, individually or in the aggregate, a
Material Adverse Effect;

(oo) to the knowledge of the Company and the Guarantors, there are no statutes
or regulations applicable to the Company or any of the Subsidiaries or
certificates, permits or other authorizations from governmental regulatory
officials or bodies required to be obtained or maintained by the Company or any
of the Subsidiaries of a character required to be disclosed in the Disclosure
Package and the Final Offering Memorandum which have not been so disclosed and
properly described therein; except as disclosed in the Disclosure Package and
the Final Offering Memorandum, all agreements between the Company or any of the
Subsidiaries and third parties expressly referenced in the Disclosure Package
and the Final Offering Memorandum are legal, valid and binding obligations of
the Company or one or more of the Subsidiaries, enforceable in accordance with
their respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity;

(pp) no relationship, direct or indirect, exists between or among the Company or
any of the Subsidiaries, on the one hand, and any director, trustee, officer,
shareholder, customer or supplier of the Company or any of the Subsidiaries, or
any affiliate or family member thereof, on the other hand, which is required by
the Exchange Act and the Exchange Act Regulations to be described in the
Disclosure Package and the Final Offering Memorandum which is not so described;

(qq) the Company and each Subsidiary owns or possesses adequate license or other
rights to use all patents, trademarks, service marks, trade names, copyrights,
software and design licenses, trade secrets, manufacturing processes, other
intangible property rights and know-how, if any (collectively, “Intangibles”),
necessary to entitle the Company and each Subsidiary to conduct its business as
described in both the Disclosure Package and the Final Offering Memorandum, and
neither the Company nor any Subsidiary has received notice of infringement of or
conflict with (and knows of no such infringement of or conflict with) asserted
rights of others with respect to any Intangibles which, individually or in the
aggregate, could have a Material Adverse Effect;

(rr) each of the Company and the Subsidiaries has filed on a timely basis all
necessary federal, state, local and foreign income and franchise tax returns, if
any such returns were required to be filed, through the date hereof and have
paid all taxes shown as due thereon or otherwise due and payable; and no tax
deficiency has been asserted against the Company or any of the Subsidiaries, nor
does the Company or any of the Subsidiaries know of any tax deficiency which is
likely to be asserted against any such entity which, if determined adversely to
any such entity, could have a Material Adverse Effect; all tax liabilities, if
any, are adequately provided for on the respective books of such entities;

(ss) each of the Company and the Subsidiaries maintains insurance (to the
knowledge of the Company and the Guarantors, issued by insurers of recognized
financial responsibility) of the types and in the amounts generally deemed
adequate, if any, for their respective businesses and consistent with insurance
coverage maintained by similar companies in similar businesses, including, but
not limited to, insurance covering real and personal property owned or leased by
the Company and the Subsidiaries against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against, all of which
insurance is in full force and effect;

(tt) except as otherwise disclosed in both the Disclosure Package and the Final
Offering Memorandum, neither the Company or any of the Subsidiaries nor, to the
best of their knowledge, any former owner of any real property owned by the
Company or any of the Subsidiaries, has authorized or conducted or has knowledge
of the generation, transportation, storage, presence, use, treatment, disposal,
release, or other handling of any hazardous substance, hazardous waste,
hazardous material, hazardous constituent, toxic substance, pollutant,
contaminant, asbestos, radon, polychlorinated biphenyls, petroleum product or
waste (including crude oil or any fraction thereof), natural gas, liquefied gas,
synthetic gas or other material defined, regulated, controlled or potentially
subject to any remediation requirement under any environmental law
(collectively, “Hazardous Materials”), on, in, under or affecting any real
property currently leased or owned or by any means controlled by the Company or
any of the Subsidiaries, including any real property underlying any loan held by
the Company or the Subsidiaries (collectively, the “Real Property”), except in
material compliance with applicable laws; to the knowledge of the Company and
the Guarantors, the Real Property, and the Company’s, the Subsidiaries’ and the
former owners of the Real Property’s operations with respect to the Real
Property, are and were in material compliance with all federal, state and local
laws, ordinances, rules, regulations and other governmental requirements
relating to pollution, control of chemicals, management of waste, discharges of
materials into the environment, health, safety, natural resources, and the
environment (collectively, “Environmental Laws”), and the Company and the
Subsidiaries are in material compliance with, all licenses, permits,
registrations and government authorizations necessary to operate under all
applicable Environmental Laws; except as otherwise disclosed in both the
Disclosure Package and the Final Offering Memorandum, neither the Company nor
the Subsidiaries or, to the knowledge of the Company and the Guarantors, any
former owner of any of the Real Property has received any written or oral notice
from any governmental entity or any other person and there is no pending or
threatened claim, litigation or any administrative agency proceeding that
alleges a violation of any Environmental Laws by the Company or any of the
Subsidiaries; or that the Company or any of the Subsidiaries is a liable party
or a potentially responsible party under the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601, et seq., or any
state superfund law; has resulted in or could result in the attachment of an
environmental lien on any of the Real Property; or alleges that the Company or
any of the Subsidiaries is liable for any contamination of the environment,
contamination of the Real Property, damage to natural resources, property
damage, or personal injury based on their activities or the activities of their
predecessors or third parties (whether at the Real Property or elsewhere)
involving Hazardous Materials, whether arising under the Environmental Laws,
common law principles, or other legal standards; in the ordinary course of its
business as necessary and appropriate, the Company conducts a periodic review of
the effect of Environmental Laws on the business, operations and properties of
the Company and the Subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures) required for clean-up, closure of properties
or compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties;

(uu) there are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which could, individually or in the
aggregate, reasonably be deemed to have a Material Adverse Effect;

(vv) none of the entities which prepared appraisals of the Real Property, nor
the entities which prepared Phase I environmental assessment reports with
respect to the Real Property, was employed for such purpose on a contingent
basis or has any substantial interest in the Company or any of the Subsidiaries,
and none of their directors, officers or employees is connected with the Company
or any of the Subsidiaries as a promoter, selling agent, voting trustee,
officer, director or employee;

(ww) neither the Company nor any of the Subsidiaries nor, to the best of the
Company’s and the Guarantors’ knowledge, any officer, director or trustee
purporting to act on behalf of the Company or any of the Subsidiaries has at any
time: (i) made any contributions to any candidate for political office, or
failed to disclose fully any such contributions, in violation of law; (ii) made
any payment to any state, federal or foreign governmental officer or official,
or other person charged with similar public or quasi-public duties, other than
payments required or allowed by applicable law; (iii) made any payment outside
the ordinary course of business to any investment officer or loan broker or
person charged with similar duties of any entity to which the Company or any of
the Subsidiaries sells or from which the Company or any of the Subsidiaries buys
loans or servicing arrangements for the purpose of influencing such agent,
officer, broker or person to buy loans or servicing arrangements from or sell
loans to the Company or any of the Subsidiaries; or (iv) engaged in any
transactions, maintained any bank account or used any corporate funds except for
transactions, bank accounts and funds which have been and are reflected in the
normally maintained books and records of the Company and the Subsidiaries;

(xx) except as otherwise disclosed in both the Disclosure Package and the Final
Offering Memorandum, there are no material outstanding loans or advances or
material guarantees of indebtedness by the Company or any of the Subsidiaries to
or for the benefit of any of the officers or directors of the Company or any of
the Subsidiaries or any of the members of the families of any of them;

(yy) neither the Company nor any of the Subsidiaries nor, to the Company’s and
the Guarantors’ knowledge, any employee or agent of the Company or any of the
Subsidiaries, has made any payment of funds of the Company or of any Subsidiary
or received or retained any funds in violation of any law, rule or regulation or
of a character required to be disclosed in the Disclosure Package and the Final
Offering Memorandum;

(zz) commencing with its taxable year ended December 31, 2003, the Company has
been organized and operated in conformity with the requirements for
qualification as a real estate investment trust (a “REIT”) under the Internal
Revenue Code of 1986, as amended (the “Code”), and the Company’s current and
proposed method of operation, as described in the Disclosure Package and the
Final Offering Memorandum and after giving effect to the offering and sale of
the Securities and the issuance of the Guarantees, will enable the Company to
continue to meet the requirements for qualification and taxation as a REIT under
the Code;

(aaa) the Common Shares issuable upon the conversion of the Securities have been
approved for listing, upon official notice of issuance, on the NYSE; the Company
has taken all necessary actions to ensure that, upon and at all times after the
NYSE shall have approved the Common Shares issuable upon the conversion of the
Securities for listing, the Company will be in compliance with all applicable
NYSE listing standards that are then in effect and is taking such steps as are
necessary to ensure that the Company will be in compliance with other applicable
requirements set forth in the NYSE’s listing standards not currently in effect
upon the effectiveness of such requirements;

(bbb) the Company has complied and will comply with all the provisions of
Florida Statutes, Section 517.075 (Chapter 92-198, Laws of Florida); neither the
Company nor any of the Subsidiaries or their respective affiliates does business
with the government of Cuba or with any person or affiliate located in Cuba;

(ccc) neither the Company nor any of the Subsidiaries is and, after giving
effect to the offering and sale of the Securities and the issuance of the
Guarantees, will be an “investment company” or an entity “controlled” by an
“investment company”, as such terms are defined in the 1940 Act; except as may
have heretofore been disclosed in writing to the Initial Purchaser and as set
forth in both the Disclosure Package and the Final Offering Memorandum, (i) each
of the unconsolidated quarterly financial statements of the Company and its
Subsidiaries for the past three (3) years has reflected compliance with the
requirements for an exemption or exclusion from the registration requirements of
the 1940 Act, and (ii) the Company and each of its Subsidiaries has not at any
time during the past three years been required to register as an investment
company under the 1940 Act;

(ddd) the Company has not incurred any liability for any finder’s fees or
similar payments in connection with the transactions herein contemplated;

(eee) neither the Company, any of its Subsidiaries, nor any real property owned,
directly or indirectly, by the Company (each a “Property”) has sustained, since
December 31, 2006, any material loss or interference with its business from
fire, explosion, flood, hurricane, accident or other calamity, whether or not
covered by insurance, or from any labor dispute or arbitrators’ or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in both the Disclosure Package and the Final Offering Memorandum;

(fff) no person has an option or right of first refusal to purchase all or part
of any Property or any interest therein and each of the Properties complies with
all applicable codes, laws and regulations (including, without limitation,
building and zoning codes, laws and regulations and laws relating to access to
the Properties), except if and to the extent disclosed in both the Disclosure
Package and the Final Offering Memorandum and except for such options, rights or
failures to comply that would not individually or in the aggregate have a
Material Adverse Effect;

(ggg) each of the Company and the Subsidiaries owns, possesses or has obtained
all material permits, licenses, franchises, certificates, consents, orders,
approvals and other authorizations of governmental or regulatory authorities as
are necessary to own or lease, as the case may be, and to operate its respective
Property and to carry on its business as presently conducted, and neither the
Company nor either of the Guarantors has received any notice of proceedings
relating to revocation or modification of any such licenses, permits,
certificates, consents, orders, approvals or authorizations;

(hhh) there are no existing or, to the knowledge of the Company and the
Guarantors, threatened labor disputes with the employees of the Company or any
of the Subsidiaries which could have, individually or in the aggregate, a
Material Adverse Effect;

(iii) the Company and the Subsidiaries, on a consolidated basis, maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of consolidated financial statements of the Company in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded amounts for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences;
(v) the Company qualifies as a REIT under the Code; and (vi) the Company and
each of its Subsidiaries will not be required to register as an “investment
company” under the 1940 Act (such controls, with respect to this clause (vi),
include monitoring of the relative value of all assets of the Company and its
Subsidiaries on a regular and consistent basis and prior to undertaking any
significant transaction);

(jjj) the Company (i) complies with the Privacy Statements (as defined below) as
applicable to any given set of personal information collected by the Company
from Individuals (as defined below), (ii) complies in all material respects with
all applicable federal, state, local and foreign laws and regulations regarding
the collection, retention, use, transfer or disclosure of personal information,
and (iii) takes reasonable measures to protect and maintain the confidential
nature of the personal information provided to the Company by Individuals in
accordance with the terms of the applicable Privacy Statements; to the Company’s
and the Guarantors’ knowledge, no claims or controversies have arisen regarding
the Privacy Statements or the implementation thereof; as used herein, “Privacy
Statements” means, collectively, any and all of the Company’s privacy statements
and policies published on Company websites or products or otherwise made
available by the Company regarding the collection, retention, use and
distribution of the personal information of individuals, including, without
limitation, from visitors or users of any Company websites or products
(“Individuals”);

(kkk) the Company’s email direct marketing activities have not violated, in any
material respect, the CAN SPAM Act or any other federal or state law or
regulation applicable to electronic direct marketing;

(lll) neither the Company nor any of its Subsidiaries, nor, to the Company’s and
the Guarantors’ knowledge, any of its affiliates or any director, officer, agent
or employee of, or other person associated with or acting on behalf of, the
Company, has violated the Bank Secrecy Act, as amended, the Uniting and
Strengthening of America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act (USA PATRIOT ACT) of 2001 or the rules and
regulations promulgated under any such law or any successor law;

(mmm) the operations of the Company and its Subsidiaries and, to the Company’s
and the Guarantors’ knowledge, its affiliates are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the Money Laundering Control Act of 1986, as amended, any other money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), except for any such non-compliance as would not, singly or in
the aggregate, result in a Material Adverse Change, and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries, or, to the
Company’s and the Guarantors’ knowledge, any of their respective affiliates,
with respect to the Money Laundering Laws is pending or, to the Company’s and
the Guarantors’ knowledge, threatened;

(nnn) neither the Company nor any of its Subsidiaries, nor, to the Company’s and
the Guarantors’ knowledge, any of their respective affiliates or any director,
officer, agent or employee of, or other person associated with or acting on
behalf of, the Company, is currently subject to any United States sanctions
administered by the Office of Foreign Assets Control of the United States
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, partner or joint venturer or other
person or entity, for the purpose of financing the activities of any person
currently subject to any United States sanctions administered by OFAC;

(ooo) without limiting the scope of any of the other representations contained
herein, none of the restrictions on ownership of the Company’s common stock that
are contained in the Company’s Charter Documents or elsewhere, including without
limitation the percentage ownership restriction that prohibits any shareholder,
subject to certain exceptions, of the Company from owning more than 9.8% of the
Company’s common stock, will apply to the Initial Purchaser as a result of the
Initial Purchaser’s initial purchase of Securities from the Company as
contemplated by this Agreement;

(ppp) none of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations G,
T, U and X of the Board of Governors of the Federal Reserve System;

(qqq) none of the Company, the Subsidiaries or any of their respective
affiliates, as such term is defined in Rule 501(b) under the Securities Act
(each, an “Affiliate”), has, directly or indirectly, solicited any offer to buy,
sold or offered to sell or otherwise negotiated in respect of, or will solicit
any offer to buy, sell or offer to sell or otherwise negotiate in respect of, in
the United States or to any United States citizen or resident, any security
which is or would be integrated with the sale of the Securities and the Common
Shares issuable upon the conversion of the Securities in a manner that would
require the offered Securities and Common Shares issuable upon the conversion of
the Securities to be registered under the Securities Act.

(rrr) the Securities are eligible for resale pursuant to Rule 144A and will not
be, at the Closing Time, of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated interdealer quotation system within the meaning of
Rule 144A(d)(3)(i);

(sss) none of the Company, the Guarantors or any of their respective Affiliates
or any person acting on its or any of their behalf (other than the Initial
Purchaser, as to whom no representation is made) has engaged or will engage, in
connection with the offering of the offered Securities in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act; and

(ttt) subject to compliance by the Initial Purchaser with the representations
and warranties of the Initial Purchaser and the procedures set forth in
Section 8 hereof, it is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchaser and to each Subsequent
Purchaser in the manner contemplated by this Agreement and the Disclosure
Package and the Final Offering Memorandum to register the Securities or any
Common Shares issuable upon the conversion of the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

4. Certain Covenants:

The Company and the Guarantors hereby agree with the Initial Purchaser:

(a) to furnish to the Initial Purchaser, as promptly as possible and without
charge, such number of copies of the Offering Memorandum and any amendments and
supplements thereto and documents incorporated by reference therein as the
Initial Purchaser may reasonably request.

(b) to furnish such information as may be required and otherwise to cooperate in
qualifying the Securities and the Common Shares issuable upon the conversion of
the Securities for offering and sale under the securities or blue sky laws of
such jurisdictions (both domestic and foreign) as the Initial Purchaser may
designate and to maintain such qualifications in effect as long as requested by
the Initial Purchaser for the distribution of the Shares, provided that the
Company shall not be required to qualify as a foreign corporation or to consent
to the service of process under the laws of any such jurisdiction (except
service of process with respect to the offering and sale of the Securities and
the Common Shares issuable upon the conversion of the Securities);

(c) to furnish to the Initial Purchaser for a period of two years from the date
of this Agreement, except to the extent such documents are readily available to
the Initial Purchaser in electronic form in the Commission’s EDGAR archives or
on the Company’s website, (i) as soon as available, copies of all annual,
quarterly and current reports or other communications supplied to holders of the
Common Shares, (ii) as soon as practicable after the filing thereof, copies of
all reports filed by the Company with the Commission, the NASD or any securities
exchange, and (iii) such other publicly available information as the Initial
Purchaser may reasonably request regarding the Company and its Subsidiaries;

(d) prior to the later of (i) the Closing Time or any Option Closing Time, and
(ii) the completion of the offering of the Securities by the Initial Purchaser
as evidenced by a notice from the Initial Purchaser to the Company and the
Guarantors, to advise the Initial Purchaser promptly of the happening of any
event or development known to the Company which, in the judgment of the Company
or in the reasonable opinion of the Initial Purchaser or its counsel, (x) would
require the making of any change in the Disclosure Package or the Final Offering
Memorandum so that the Disclosure Package or the Final Offering Memorandum would
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading, or
(y) would require the Disclosure Package or the Final Offering Memorandum to be
amended or supplemented in order for such document to comply with any law and,
during such time, to promptly prepare and furnish to the Initial Purchaser
copies of the proposed amendment or supplement to the Offering Memorandum and
thereafter promptly furnish at the Company’s own expense to the Initial
Purchaser, copies in such quantities and at such locations as the Initial
Purchaser may from time to time reasonably request of an appropriate amendment
or supplement to the Offering Memorandum so that the Disclosure Package and the
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances when it is so delivered to a Subsequent Purchaser, include an
untrue statement of material fact or omit to state a material fact necessary in
order to make the statement therein not misleading;

(e) until the completion of the offering of the Securities, to file all such
documents required to be filed with the Commission pursuant to the Exchange Act
in the manner and within the time periods required by the Exchange Act and the
Exchange Act Regulations;

(f) to apply the net proceeds of the sale of the Securities substantially in
accordance with the Company’s statements under the caption “Use of Proceeds” in
the Offering Memorandum;

(g) to use its best efforts to maintain the quotation of the Common Shares on
the NYSE and to file with the NYSE all documents and notices required by the
NYSE of companies that have securities that are traded on, and quotations for
which are reported by, the NYSE;

(h) to cooperate with the Initial Purchaser and use its best efforts to permit
the offered Securities to be eligible for clearance and settlement through the
facilities of DTC;

(i) to use its best efforts to permit the Securities to be designated PORTAL
securities in accordance with the rules and regulations adopted by the NASD
relating to trading in the PORTAL Market;

(j) to reserve and keep available at all times, free of any preemptive rights,
Common Shares for the purpose of enabling the Company to satisfy any obligations
to issue Common Shares upon the conversion of the Securities.

(k) to maintain a transfer agent and, if necessary under the jurisdiction of
formation of the Company, a registrar (which may be the same entity as the
transfer agent) for its Common Shares;

(l) to refrain during a period of 60 days from the date of the Final Offering
Memorandum, without the prior written consent of the Initial Purchaser, from,
directly or indirectly, (i) offering, pledging, selling, contracting to sell,
selling any option or contract to purchase, purchasing any option or contract to
sell, granting any option for the sale of, or otherwise disposing of or
transferring, (or entering into any transaction or device which is designed to,
or could be expected to, result in the disposition by any person at any time in
the future of), Common Shares, any Securities or securities substantially
similar to the Securities or Common Shares, or any securities convertible into
or exercisable or exchangeable for Common Shares or Securities, or filing any
registration statement under the Securities Act with respect to any of the
foregoing, or (ii) entering into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Common Shares, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Shares or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to (A) borrowings under credit facilities or asset
securitizations such as collateralized debt obligations, (B) the issuance of
Common Shares upon conversion of the Securities, (C) any debt or equity
securities issued in connection with acquisition transactions, including both
the acquisition of real property or interests therein and mortgage or leasehold
interests or in conjunction with any joint venture transaction to which the
Company, the Subsidiaries or their respective affiliates are or become a party,
(D) securities issued in connection with the Company’s employee benefit plans,
stock option plans, long-term incentive plan and/or dividend reinvestment plans
existing at the date of the Final Offering Memorandum, or (E) securities issued
pursuant to currently outstanding options, warrants or rights;

(m) in each case prior to completion of the offering of the Securities, not to,
and to use its best efforts to cause its respective officers, directors,
trustees and affiliates not to, (i) take, directly or indirectly , any action
designed to stabilize or manipulate the price of any security of the Company, or
which may cause or result in, or which might in the future reasonably be
expected to cause or result in, the stabilization or manipulation of the price
of any security of the Company, to facilitate the sale or resale of any of the
Securities, (ii) sell, bid for, purchase or pay anyone any compensation for
soliciting purchases of the Securities except as provided in this Agreement, or
(iii) pay or agree to pay to any person any compensation for soliciting any
order to purchase any other securities of the Company;

(n) to cause each of the directors and executive officers of the Company (each
such person, a “Lock-Up Party”) to furnish to the Initial Purchaser, prior to
the Applicable Time, a letter in the form of Exhibit A hereto, pursuant to which
each such person shall agree not to, directly or indirectly, (i) offer for sale,
sell, or otherwise dispose of (or enter into any transaction or device which is
designed to, or could be expected to, result in the disposition by any person at
any time in the future of) any Common Shares or securities convertible into or
exchangeable for Common Shares, or (ii) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such Common Shares, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Shares or other securities, in cash or otherwise, in each case for a
period of 60 days from the date of the Final Offering Memorandum, without the
prior written consent of the Initial Purchaser;

(o) if, at any time during the 90-day period after the date of the Final
Offering Memorandum, any rumor, publication or event relating to or affecting
the Company shall occur as a result of which, in the reasonable opinion of the
Initial Purchaser, the market price of the Common Shares has been or is likely
to be materially affected (regardless of whether such rumor, publication or
event necessitates a supplement to or amendment of the Offering Memorandum) and
after written notice from the Initial Purchaser advising the Company to the
effect set forth above, to forthwith prepare, consult with the Initial Purchaser
concerning the substance of, and disseminate a press release or other public
statement, reasonably satisfactory to the Initial Purchaser and the Company,
responding to or commenting on such rumor, publication or event;

(p) that the Company shall maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of
consolidated financial statements of the Company in conformity with generally
accepted accounting principals in the United States and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, (iv) the recorded amount for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences, (v) the Company
will qualify as a REIT under the Code; and (vi) the Company and each of its
Subsidiaries will not be required to register as an “investment company” under
the 1940 Act (such controls, with respect to this clause (vi), shall include
monitoring of the relative value of all assets of the Company and its
Subsidiaries on a regular and consistent basis and prior to undertaking any
significant transaction);

(q) the Company and the Subsidiaries will conduct their affairs in such a manner
so as to ensure that neither the Company nor any Subsidiary will be an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the 1940 Act; and

(r) the Company will use its best efforts to meet the requirements for
qualification and taxation as a REIT under the Code until the Board of Directors
of the Company determines that it is no longer in the best interest of the
Company to qualify as a REIT.

5. Subsequent Offers and Resales of the Securities and Common Shares Issuable in
Exchange Therefor.

(a) The Initial Purchaser and the Company hereby establish and agree to observe
the following procedures in connection with the offer and sale of the
Securities:

(i) Offers and Sales. Offers and sales of the Securities shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum and the
Indenture. The Initial Purchaser agrees that it will not offer, sell or deliver
any of the Securities in any jurisdiction outside the United States.

(ii) No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the Securities Act) will be used in the
United States in connection with the offering or sale of the Securities.

(iii) Purchases by Non-Bank Fiduciaries. In the case of a non-bank Subsequent
Purchaser of a Security acting as a fiduciary for one or more third parties,
each third party shall, in the reasonable belief of the Initial Purchaser, be a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act (a “Qualified Institutional Buyer”) who also qualifies as
“qualified purchaser” within the meaning of the 1940 Act. (a “Qualified
Purchaser”).

(iv) Subsequent Purchaser Notification. Prior to or concurrently with the
purchase of the Securities, the Initial Purchaser will take reasonable steps to
inform, and cause each of its U.S. Affiliates to take reasonable steps to
inform, persons acquiring Securities from such Initial Purchaser or its
Affiliates, as the case may be, that the Securities and the Common Shares
issuable upon the conversion thereof (A) have not been and (except with respect
to certain registration rights relating to Common Shares, if any, issuable upon
conversion of the Securities as set forth in the Registration Rights Agreement)
will not be registered under the Securities Act, (B) are being sold to them
without registration under the Securities Act in reliance on Rule 144A or in
accordance with another exemption from registration under the Securities Act, as
the case may be, and (C) may not be offered, sold or otherwise transferred
except (1) to the Company or its Subsidiaries or (2) (x) in accordance
with Rule 144A to a person whom the seller reasonably believes is a Qualified
Institutional Buyer and Qualified Purchaser that is purchasing such Securities
for its own account or for the account of a Qualified Institutional Buyer and
Qualified Purchaser to whom notice is given that the offer, sale or transfer is
being made in reliance on Rule 144A, (y) pursuant to another available exemption
from registration under the Securities Act or (z) pursuant to an effective
registration statement under the Securities Act.

(v) Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount. If the Subsequent Purchaser is a
non-bank fiduciary acting on behalf of others, each person for whom it is acting
must purchase at least U.S. $1,000 principal amount of the Securities.

(b) The Company covenants with the Initial Purchaser as follows:

(i) Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such offer or sale would
render invalid (for the purpose of (i) the sale of the Securities to the Initial
Purchaser, (ii) the resale of the Securities by the Initial Purchaser to
Subsequent Purchasers or (iii) in connection with the offering of the
Securities, the resale of the Securities by such Subsequent Purchasers to
others) the exemption from the registration requirements of the Securities Act
provided by Section 4(2) thereof or by Rule 144A thereunder or otherwise.

(ii) Rule 144A Information. The Company agrees that, in order to render the
offered Securities and Common Shares issuable upon the conversion thereof
eligible for resale pursuant to Rule 144A under the Securities Act, while any of
the offered Securities remain outstanding, the Company will make available, upon
request, to any holder of Securities or prospective purchasers of Securities the
information specified in Rule 144A(d)(4), unless the Company furnishes
information to the Commission pursuant to Section 13 or 15(d) of the Exchange
Act.

(iii) Restriction on Repurchases. Until the expiration of two years after the
original issuance of the Securities, the Company will not, and will cause its
respective Affiliates not to, acquire any Securities or Common Shares issued
upon the conversion thereof which are “restricted securities” (as such term is
defined under Rule 144(a)(3) under the Securities Act), whether as beneficial
owner or otherwise (except as agent acting as a securities broker on behalf of
and for the account of customers in the ordinary course of business in
unsolicited broker’s transactions), unless, immediately upon the acquisition of
such Securities or Common Shares, the Company or its Affiliate, as the case may
be, shall submit such Securities to the Trustee, or such Common Shares to the
Company’s transfer agent, for cancellation.

(c) The Initial Purchaser represents and warrants to, and agrees with, the
Company that it is a Qualified Institutional Buyer, a Qualified Purchaser and an
“accredited investor” within the meaning of Rules 501(a)(1), (2), (3) or
(7) under the Securities Act.

6. Payment of Expenses

(a) The Company and the Guarantors agree, jointly and severally, to pay all
costs and expenses incident to the performance of their respective obligations
under this Agreement, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, including expenses, fees and taxes
in connection with (i) the preparation, printing and delivery to the Initial
Purchaser of the Disclosure Package or any Offering Memorandum and any
amendments or supplements thereto, (ii) the preparation, issuance and delivery
to the Initial Purchaser of the certificates for the Securities and the
certificates for the Common Shares issuable upon the conversion of the
Securities, including any transfer taxes and any stamp or other duties payable
upon the sale, issuance and delivery of the Securities to the Initial Purchaser,
the issuance and delivery of the Common Shares issuable upon the conversion of
the Securities and any charges of DTC in connection therewith, (iii) the
preparation, printing and delivery to the Initial Purchaser of this Agreement,
the Indenture, the Registration Rights Agreement and such other documents as may
be required in connection with the offering, purchase, sale or delivery of the
Securities and the Common Shares issuable upon the conversion of the Securities,
(iv) the preparation, printing and filing of the shelf registration statement
contemplated by the Registration Rights Agreement and of each amendment and
supplement thereto, (v) the qualification of the Securities and the Common
Shares issuable upon the conversion of the Securities for offering and sale
under state laws that the Initial Purchaser deemed to be appropriate and the
determination of their eligibility for investment under state law as aforesaid
(including the reasonable and documented legal fees and filing fees and other
disbursements of counsel for the Initial Purchaser) and the printing and
furnishing of copies of any blue sky surveys or legal investment surveys to the
Initial Purchaser, (vi) the fees and expenses of the Trustee and the transfer
agent for the Common Shares issuable upon the conversion of the Securities,
including the fees and disbursement of counsel for the Trustee and such transfer
agent, (vii) any fees and expenses payable in connection with the initial and
continued designation of the Securities as PORTAL securities for the PORTAL
Market, (viii) the fees and expenses incurred in connection with the listing of
the Common Shares issuable upon the conversion of the Securities on the NYSE,
(ix) making road show presentations with respect to the offering of the
Securities, and (x) the performance of the Company’s other obligations
hereunder. Upon the request of the Initial Purchaser, the Company will provide
funds in advance for filing fees.

(b) The Company agrees to reimburse the Initial Purchaser for its reasonable and
documented out-of-pocket expenses in connection with the performance of its
activities under this Agreement, including, but not limited to, costs such as
printing, facsimile, courier service, and one-half (1/2) of accommodations and
travel expenses, but excluding the fees and expenses of the Initial Purchaser’s
outside legal counsel and any other advisors, accountants, appraisers, etc.
(other than the fees and expenses of counsel with respect to state securities or
blue sky laws, all of which shall be reimbursed by the Company pursuant to the
provisions of subsection (a) above).

(c) If this Agreement shall be terminated by the Initial Purchaser because of
any failure or refusal on the part of the Company or the Guarantors to comply
with the terms or to fulfill any of the conditions of this Agreement, or if for
any reason the Company or the Guarantors shall be unable to perform its or their
obligations under this Agreement, the Company will reimburse the Initial
Purchaser for all out-of-pocket expenses (such as printing, facsimile, courier
service, accommodations, travel and the fees and disbursements of the Initial
Purchaser’s counsel) and any other advisors, accountants, appraisers, etc.
reasonably incurred by the Initial Purchaser in connection with this Agreement
or the transactions contemplated herein.

7. Conditions of the Initial Purchaser’s Obligations

The obligations of the Initial Purchaser to purchase Securities at the Closing
Time or at each Option Closing Time, as applicable, are subject to (i) the
accuracy of the representations and warranties on the part of the Company and
the Guarantors on the date hereof and at the Closing Time and each Option
Closing Time, as applicable, (ii) the performance by the Company and the
Guarantors of their respective obligations hereunder, and (iii) the satisfaction
of the following further conditions at the Closing Time or at each Option
Closing Time, as applicable:

The Company shall furnish to the Initial Purchaser at the Closing Time and at
each Option Closing Time (if applicable) an opinion of Duane Morris LLP and
Hunton & Williams LLP, counsel for the Company, addressed to the Initial
Purchaser and dated the Closing Time and each Option Closing Time and in the
form attached hereto as Annex I and in form and substance reasonably
satisfactory to Clifford Chance US LLP, counsel for the Initial Purchaser.

(b) On the date of this Agreement and at the Closing Time and each Option
Closing Time (if applicable), the Initial Purchaser shall have received from
Deloitte & Touche LLP letters dated the respective dates of delivery thereof and
addressed to the Initial Purchaser, in form and substance satisfactory to the
Initial Purchaser, containing statements and information of the type specified
in AU Section 634 “Letters for Underwriters and Certain other Requesting
Parties” issued by the American Institute of Certified Public Accountants with
respect to the financial statements, including any pro forma financial
statements, and certain financial information of the Company and the
Subsidiaries included or incorporated by reference in the Disclosure Package and
the Final Offering Memorandum, and such other matters customarily covered by
comfort letters issued in connection with offering pursuant to Rule 144A under
the Securities Act; provided, that the letters delivered at the Closing Time and
each Option Closing Time (if applicable) shall use a “cut-off” date no more than
three business days prior to such Closing Time or such Option Closing Time, as
the case may be.

(c) The Initial Purchaser shall have received at the Closing Time and at each
Option Closing Time the favorable opinion of Clifford Chance US LLP, dated the
Closing Time or such Option Closing Time, addressed to and in form and substance
satisfactory to the Initial Purchaser, which opinion shall with respect to
certain matters of Maryland law rely on the opinion delivered by Duane Morris
LLP pursuant to Section 7(a).

(d) Prior to the Closing Time and each Option Closing Time, (i) no suspension of
the qualification of the Securities or the Common Shares issuable upon
conversion of the Securities for offering or sale in any jurisdiction, or the
initiation or threatening of any proceedings for any of such purposes, has
occurred, and (ii) the Disclosure Package and the Final Offering Memorandum
shall not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(e) Between the time of execution of this Agreement and the Closing Time or the
relevant Option Closing Time (i) there shall not have been any Material Adverse
Change or any development involving a prospective Material Adverse Change, and
(ii) no transaction which is material and unfavorable to the Company shall have
been entered into by the Company or any of the Subsidiaries, in each case, which
in the Initial Purchaser’s sole judgment, makes it impracticable or inadvisable
to proceed with the offering and sale of the Securities as contemplated by this
Agreement.

(f) At the Closing Time (i) the Securities shall have been eligible for
clearance and settlement with DTC and designated for trading on PORTAL, and
(ii) the Common Shares issuable upon the conversion of the Securities shall have
been approved for listing on the NYSE.

(g) At or prior to the Closing Time, (i) the Company, the Guarantors and the
Trustee shall have executed and delivered the Indenture, and (ii) the Company
and the Initial Purchaser shall have executed and delivered the Registration
Rights Agreement, in each case in form and substance satisfactory to the Initial
Purchaser and counsel for the Initial Purchaser.

(h) The Initial Purchaser shall have received lock-up agreements from each
Lock-Up Party, in the form of Exhibit A attached hereto, and such letter
agreements shall be in full force and effect.

(i) The Company will, at the Closing Time and at each Option Closing Time,
deliver to the Initial Purchaser a certificate of two principal executive
officers or, in the case of the Guarantors, two principal executive officers, to
the effect that:



  (i)   the representations and warranties of the Company and each of the
Guarantors in this Agreement are true and correct, as if made on and as of the
Closing Time and, if applicable, any Option Closing Time, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to the Closing Time or any Option Closing
Time, as applicable;



  (ii)   the signers of such certificate have examined the Disclosure Package,
the Final Offering Memorandum, any amendment or supplement thereto, and this
Agreement, and that Disclosure Package and the Final Offering Memorandum, and
any amendments or supplements thereto did not and, as of the Closing Time or any
Option Closing Time, as applicable, do not, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; and



  (iii)   subsequent to the respective dates as of which information is given in
the Disclosure Package and the Final Offering Memorandum, there has not been
(a) any Material Adverse Change, (b) any transaction that is material to the
Company and the Subsidiaries considered as one enterprise, except transactions
entered into in the ordinary course of business, (c) any obligation, direct or
contingent, that is material to the Company and the Subsidiaries considered as
one enterprise, incurred by the Company or the Subsidiaries, except obligations
incurred in the ordinary course of business, (d) any change in the capital stock
or outstanding indebtedness of the Company or any Subsidiary that is material to
the Company and the Subsidiaries considered as one enterprise, (e) any dividend
or distribution of any kind declared, paid or made on the capital stock of the
Company or any Subsidiary, or (f) any loss or damage (whether or not insured) to
the property of the Company or any Subsidiary which has been sustained or will
have been sustained which has a Material Adverse Effect.

(j) The Company shall have furnished to the Initial Purchaser such other
documents and certificates as to the accuracy and completeness of any statement
in the Disclosure Package or the Final Offering Memorandum, the representations,
warranties and statements of the Company and the Guarantors contained herein,
and the performance by the Company and the Guarantors of its covenants contained
herein, and the fulfillment of any conditions contained herein, as of the
Closing Time or any Option Closing Time, as the Initial Purchaser may reasonably
request.

8. Termination

The obligations of the Initial Purchaser hereunder shall be subject to
termination in the absolute discretion of the Initial Purchaser, at any time
prior to the Closing Time or any Option Closing Time, (i) if any of the
conditions specified in Section 7 shall not have been fulfilled when and as
required by this Agreement to be fulfilled, or (ii) if there has been since the
respective dates as of which information is given in the Disclosure Package and
the Final Offering Memorandum, any Material Adverse Change, or any development
involving a prospective Material Adverse Change, whether or not arising in the
ordinary course of business, or (iii) if there has occurred any outbreak or
escalation of hostilities or other national or international calamity or crisis
or change in economic, political or other conditions the effect of which on the
United States or international financial markets is such as to make it, in the
judgment of the Initial Purchaser, impracticable to market the Securities or
enforce contracts for the sale of the Securities, or (iv) if trading in any
securities of the Company has been suspended by the Commission or by the NYSE,
or if trading generally on the NYSE or in the Nasdaq over-the-counter market has
been suspended (including an automatic halt in trading pursuant to
market-decline triggers, other than those in which solely program trading is
temporarily halted), or limitations on prices for trading (other than
limitations on hours or numbers of days of trading) have been fixed, or maximum
ranges for prices for securities have been required, by such exchange or the
NASD or the over-the-counter market or by order of the Commission or any other
governmental authority, or (v) if there has been any downgrade in the rating of
any of the Company’s securities by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g) under the Securities Act),
or (vi) if any federal, state, local or foreign statute, regulation, rule or
order of any court or other governmental authority has been enacted, published,
decreed or otherwise promulgated which, in the reasonable opinion of the Initial
Purchaser, materially adversely affects or will materially adversely affect the
business or operations of the Company, or (vii) if any action has been taken by
any federal, state or local government or agency in respect of its monetary or
fiscal affairs which, in the reasonable opinion of the Initial Purchaser, could
reasonably be expected to have a material adverse effect on the securities
markets in the United States.

If the Initial Purchaser elects to terminate this Agreement as provided in this
Section 8, the Company shall be notified promptly by telephone, promptly
confirmed by facsimile.

If the sale to the Initial Purchaser of the Securities, as contemplated by this
Agreement, is not carried out by the Initial Purchaser for any reason permitted
under this Agreement or if such sale is not carried out because the Company
shall be unable to comply in all material respects with any of the terms of this
Agreement, the Company shall not be under any obligation or liability under this
Agreement (except to the extent provided in Sections 6 and 9 hereof) and the
Initial Purchaser shall be under no obligation or liability to the Company under
this Agreement (except to the extent provided in Section 9 hereof) or to one
another hereunder.



  9.   Indemnity and Contribution by the Company, the Guarantors and the Initial
Purchaser  

(a) The Company and the Guarantors, jointly and severally, agree to indemnify,
defend and hold harmless the Initial Purchaser and any person who controls the
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, affiliates within the meaning of Rule 405 of the
Securities Act, and the directors, officers, employees and agents of the Initial
Purchaser from and against any loss, expense, liability, damage or claim
(including the reasonable cost of investigation) which the Initial Purchaser or
such controlling person may incur under the Securities Act, the Exchange Act or
otherwise, insofar as such loss, expense, liability, damage or claim arises out
of or is based upon (i) any breach of any representation, warranty or covenant
of the Company or the Guarantors contained herein, (ii) any failure on the part
of the Company to comply with any applicable law, rule or regulation relating to
the offering of securities being made pursuant to the Offering Memorandum,
(iii) any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Disclosure Package, the
Final Offering Memorandum (or any amendment or supplement thereto) or any
Supplemental Offering Materials, (iv) any application or other document, or any
amendment or supplement thereto, executed by the Company or based upon written
information furnished by or on behalf of the Company and the Guarantors filed in
any jurisdiction (domestic or foreign) in order to qualify the Securities or the
Common Shares issuable upon the conversion of the Securities under the
securities or blue sky laws thereof or filed with the Commission or any
securities association or securities exchange (each an “Application”), (v) any
omission or alleged omission to state a material fact required to be stated in
any of the Preliminary Offering Memorandum, the Disclosure Package, the Final
Offering Memorandum (or any amendment or supplement thereto) or any Supplemental
Offering Materials, or necessary to make the statements made therein not
misleading, (vi) any omission or alleged omission from any the Preliminary
Offering Memorandum, the Disclosure Package, the Final Offering Memorandum (or
any amendment or supplement thereto) or any Supplemental Offering Materials of a
material fact necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, (vii) any untrue
statement or alleged untrue statement of any material fact contained in any
audio or visual materials used in connection with the marketing of the
Securities, including, without limitation, slides, videos, films and tape
recordings; except, in the case of (iii), (v) and (vi) above, to the extent that
any such loss, expense, liability, damage or claim arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission of a material fact contained in and in conformity with information
furnished in writing by the Initial Purchaser expressly for use in the
Preliminary Offering Memorandum, the Disclosure Package, the Final Offering
Memorandum (or any amendment or supplement thereto) or any Supplemental Offering
Materials or such Application. The indemnity agreement set forth in this Section
9(a) shall be in addition to any liability which the Company and the Guarantors
may otherwise have.

If any action is brought against the Initial Purchaser or a controlling person
in respect of which indemnity may be sought against the Company or the
Guarantors pursuant to the preceding paragraph, the Initial Purchaser shall
promptly notify the Company and the Guarantors in writing of the institution of
such action, and the Company and the Guarantors shall assume the defense of such
action, including the employment of counsel and payment of expenses; provided,
however, that any failure or delay to so notify the Company or the Guarantors
will not relieve the Company or the Guarantors of any obligation hereunder,
except to the extent that its ability to defend is materially impaired by such
failure or delay. The Initial Purchaser or such controlling person shall have
the right to employ its or their own counsel in any such case, but the fees and
expenses of such counsel shall be at the expense of the Initial Purchaser or
such controlling person unless the employment of such counsel shall have been
authorized in writing by the Company and the Guarantors in connection with the
defense of such action, or the Company or the Guarantors shall not have employed
counsel to have charge of the defense of such action within a reasonable time or
such indemnified party or parties shall have reasonably concluded (based on the
advice of counsel) that there may be defenses available to it or them which are
different from or additional to those available to the Company or the Guarantors
(in which case the Company and the Guarantors shall not have the right to direct
the defense of such action on behalf of the indemnified party or parties), in
any of which events such fees and expenses shall be borne by the Company and the
Guarantors and paid as incurred (it being understood, however, that neither the
Company nor the Guarantors shall be liable for the expenses of more than one
separate firm of attorneys for the Initial Purchaser or controlling persons in
any one action or series of related actions in the same jurisdiction (other than
local counsel in any such jurisdiction) representing the indemnified parties who
are parties to such action). Anything in this paragraph to the contrary
notwithstanding, neither the Company nor the Guarantors shall be liable for any
settlement of any such claim or action effected without its consent. Neither the
Company nor the Guarantors shall, without the prior written consent of the
Initial Purchaser or such controlling person, effect any settlement or
compromise of, or consent to the entry of judgment with respect to, any pending
or threatened claim, investigation, action or proceeding in respect of which
indemnity or contribution may be or could have been sought by Initial Purchaser
or such controlling person under this Section 9(a) (whether or not the Initial
Purchaser or such controlling person is an actual or potential party thereto),
unless such settlement, compromise or judgment (i) includes an unconditional
release of the Initial Purchaser or such controlling person from all liability
arising out of such claim, investigation, action or proceeding and (ii) does not
include a statement as to or an admission of fault, culpability or any failure
to act, by or on behalf of the Initial Purchaser or such controlling person.

(b) The Initial Purchaser agrees to indemnify, defend and hold harmless the
Company, the Guarantors, the Company’s and the Guarantors’ directors, trustees,
and any person who controls the Company or the Guarantors within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any loss, expense, liability, damage or claim (including the reasonable
cost of investigation) which the Company, the Guarantors or any such person may
incur under the Securities Act, the Exchange Act or otherwise, insofar as such
loss, expense, liability, damage or claim arises out of or is based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Disclosure Package, the Final Offering
Memorandum (or any amendments or supplements thereto), any Supplemental Offering
Materials or any Application, (ii) any omission or alleged omission to state a
material fact required to be stated in any of the Preliminary Offering
Memorandum, the Disclosure Package, the Final Offering Memorandum (or any
amendments or supplements thereto), such Supplemental Offering Materials or such
Application, or necessary to make the statements made therein not misleading, or
(iii) any omission or alleged omission from the Preliminary Offering Memorandum,
the Disclosure Package, the Final Offering Memorandum (or any amendments or
supplements thereto), such Supplemental Offering Materials or such Application
of a material fact necessary to make the statements made therein, in the light
of the circumstances under which they were made, not misleading, but in each
case only insofar as such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Preliminary Offering Memorandum,
the Disclosure Package, the Final Offering Memorandum (or any amendments or
supplements thereto), such Supplemental Offering Materials or such Application
in reliance upon and in conformity with information furnished in writing by the
Initial Purchaser to the Company expressly for use therein. The statements set
forth in the fifth sentence of the ninth paragraph and the tenth paragraph under
the caption “Plan of Distribution” in the Preliminary Offering Memorandum and
Final Offering Memorandum (to the extent such statements relate to the Initial
Purchaser) constitute the only information furnished by or on behalf of the
Initial Purchaser to the Company for purposes of Section 3(a) and this
Section 9.

If any action is brought against the Company, the Guarantor or any such person
in respect of which indemnity may be sought against the Initial Purchaser
pursuant to the foregoing paragraph, the Company, the Guarantors or such person
shall promptly notify the Initial Purchaser in writing of the institution of
such action and the Initial Purchaser shall assume the defense of such action,
including the employment of counsel and payment of expenses. The Company, the
Guarantors or such person shall have the right to employ its own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
the Company, the Guarantors or such person unless the employment of such counsel
shall have been authorized in writing by the Initial Purchaser in connection
with the defense of such action or the Initial Purchaser shall not have employed
counsel to have charge of the defense of such action within a reasonable time or
such indemnified party or parties shall have reasonably concluded (based on the
advice of counsel) that there may be defenses available to it or them which are
different from or additional to those available to the Initial Purchaser (in
which case the Initial Purchaser shall not have the right to direct the defense
of such action on behalf of the indemnified party or parties), in any of which
events such fees and expenses shall be borne by the Initial Purchaser and paid
as incurred (it being understood, however, that the Initial Purchaser shall not
be liable for the expenses of more than one separate firm of attorneys in any
one action or series of related actions in the same jurisdiction (other than
local counsel in any such jurisdiction) representing the indemnified parties who
are parties to such action). The Initial Purchaser shall not, without the prior
written consent of the Company, effect any settlement or compromise of, or
consent to the entry of judgment with respect to, any pending or threatened
claim, investigation, action or proceeding in respect of which indemnity or
contribution may be or could have been sought by the Company and the Guarantors
under this Section 9(b) (whether or not the Company or either of the Guarantors
is an actual or potential party thereto), unless such settlement, compromise or
judgment (i) includes an unconditional release of the Company and the Guarantors
from all liability arising out of such claim, investigation, action or
proceeding, and (ii) does not include a statement as to or an admission of
fault, culpability or any failure to act, by or on behalf of the Company and the
Guarantors.

(c) If the indemnification provided for in this Section 9 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) and
(b) of this Section 9 in respect of any losses, expenses, liabilities, damages
or claims referred to therein, then each applicable indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, expenses,
liabilities, damages or claims (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors, on the
one hand, and the Initial Purchaser, on the other hand, from the issuance and
sale of the Securities or (ii) if (but only if) the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchaser, on the other hand, in connection with the
statements or omissions which resulted in such losses, expenses, liabilities,
damages or claims, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchaser, on the other hand, shall be deemed to be in the same
proportion as the total proceeds from the offering (net of underwriting
discounts and commissions but before deducting expenses) received by the Company
and the Guarantors bear to the underwriting discounts and commissions received
by the Initial Purchaser. The relative fault of the Company and the Guarantors,
on the one hand, and of the Initial Purchaser, on the other hand, shall be
determined by reference to, among other things, whether the untrue statement or
alleged untrue statement of a material fact or omission or alleged omission
relates to information supplied by the Company or the Guarantors or by the
Initial Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims, damages
and liabilities referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any claim or action.

(d) Notwithstanding the provisions of this Section 9, the Initial Purchaser
shall not be required to contribute any amount in excess of the underwriting
discounts and commissions applicable to the Securities purchased by the Initial
Purchaser hereunder. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

10. Survival

The indemnity agreements contained in Section 9 and the covenants, warranties
and representations of the Company and the Guarantors contained in Sections 3,
4, 5 and 6 of this Agreement shall remain in full force and effect regardless of
any investigation made by or on behalf of the Initial Purchaser, or any person
who controls the Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, any affiliate within the
meaning of Rule 405 of the Securities Act, and the directors, officers,
employees and agents of the Initial Purchaser or by or on behalf of the Company,
and the Guarantors and their respective directors, trustees and officers, or any
person who controls the Company or the Guarantors within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and shall
survive any termination of this Agreement or the sale and delivery of the
Securities. The Company, the Guarantors and the Initial Purchaser agree promptly
to notify the others of the commencement of any litigation or proceeding against
it and, in the case of the Company, against any of the Company’s officers and
directors, in connection with the sale and delivery of the Securities, or in
connection with the Preliminary Offering Memorandum, the Disclosure Package, the
Final Offering Memorandum (or any amendments or supplements thereto) and any
Supplemental Offering Materials.

11. Duties

Nothing in this Agreement shall be deemed to create a partnership, joint venture
or agency relationship between the parties. The Initial Purchaser undertakes to
perform such duties and obligations only as expressly set forth herein. Such
duties and obligations of the Initial Purchaser with respect to the Securities
shall be determined solely by the express provisions of this Agreement, and the
Initial Purchaser shall not be liable except for the performance of such duties
and obligations with respect to the Shares as are specifically set forth in this
Agreement. Each of the Company and the Guarantors acknowledges and agrees that:
(i) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the offering price of the Securities and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company and the Guarantors, on the one hand, and the Initial
Purchaser, on the other hand, and the Company and the Guarantors are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction the Initial Purchaser is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary of the Company,
the Guarantors or their respective affiliates, stockholders, creditors or
employees or any other party; (iii) the Initial Purchaser has not assumed or
will not assume an advisory, agency or fiduciary responsibility in favor of the
Company or the Guarantors with respect to any of the transactions contemplated
hereby or the process leading thereto (irrespective of whether the Initial
Purchaser has advised or is currently advising the Company or the Guarantors on
other matters); and (iv) the Initial Purchaser and its affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company and the Guarantors and that the Initial Purchaser has no
obligation to disclose any of such interests. The Company and the Guarantors
acknowledge that the Initial Purchaser disclaims any implied duties (including
any fiduciary duty), covenants or obligations arising from the Initial
Purchaser’s performance of the duties and obligations expressly set forth
herein. The Company and the Guarantors hereby waive and release, to the fullest
extent permitted by law, any claims that the Company and the Guarantors may have
against the Initial Purchaser with respect to any breach or alleged breach of
agency or fiduciary duty.

12. Notices

Except as otherwise herein provided, all statements, requests, notices and
agreements shall be in writing or by telegram and, if to the Initial Purchaser,
shall be sufficient in all respects if delivered to Bear, Stearns & Co. Inc.,
383 Madison Avenue, New York, New York 10179, Attention: General Counsel, and
with a copy to Clifford Chance US LLP, 31 W. 52nd Street, New York, NY 10019,
Attention: Jay L. Bernstein, Esq.; if to the Company or the Guarantors, shall be
sufficient in all respects if delivered to the offices of the Company at 101
California Street, Suite 1350, San Francisco, CA 94111, Attention: Christopher
J. Zyda, Chief Financial Officer, and with a copy to Frederick W. Dreher, Esq.,
Duane Morris LLP,30 South 17th Street, Philadelphia, Pennsylvania 19103.

13. Governing Law; Headings

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. The
section headings in this Agreement have been inserted as a matter of convenience
of reference and are not a part of this Agreement.

14. Parties in Interest

The Agreement herein set forth has been and is made solely for the benefit of
the Initial Purchaser, the Company, the Guarantors and their respective
controlling persons, directors, trustees and officers referred to in Sections 9
and 10 hereof, and their respective successors, assigns, executors and
administrators. No other person, partnership, association or corporation
(including a purchaser, as such purchaser, from the Initial Purchaser) shall
acquire or have any right under or by virtue of this Agreement.

15. Counterparts and Facsimile Signatures

This Agreement may be signed by the parties in counterparts which together shall
constitute one and the same agreement among the parties. A facsimile signature
shall constitute an original signature for all purposes.

[SIGNATURES FOLLOW]

1 If the foregoing correctly sets forth the understanding among the Company, the
Guarantors and the Initial Purchaser, please so indicate in the space provided
below for the purpose, whereupon this Agreement shall constitute a binding
agreement among the Company, the Guarantors and the Initial Purchaser.

Very truly yours,

LUMINENT MORTGAGE CAPITAL, INC.

By: /s/ Christopher J. Zyda

Name: Christopher J. Zyda
Title: Senior Vice President and
Chief Financial Officer

MAIA MORTGAGE FINANCE STATUTORY TRUST

By: /s/ Christopher J. Zyda
Name: Christopher J. Zyda
Title: President


MERCURY MORTGAGE FINANCE STATUTORY TRUST

By: /s/ Christopher J. Zyda
Name: Christopher J. Zyda
Title: President


SATURN PORTFOLIO MANAGEMENT, INC.

By: /s/ Christopher J. Zyda
Name: Christopher J. Zyda
Title: Treasurer


Accepted and agreed to as
of the date first above written:

BEAR, STEARNS & CO. INC.

By:_/s/ Robert Aberman      
Name: Robert Aberman
Title: Senior Managing Director

2

Schedule I

1. The initial offering price per $1,000 principal amount of the Securities
shall be 100% of the principal amount thereof, plus accrued interest, if any,
from the date of issuance.

2. The purchase price per $1,000 principal amount to be paid by the Initial
Purchaser for the Securities shall be 97.5% of the principal amount thereof.

3. Interest on the Securities at a rate of 8.125% per annum on the principal
amount shall be payable semiannually in arrears on June 1 and December 1 of each
year, beginning on June  5, 2007.

4. The Securities shall be convertible in certain circumstances set forth in the
Indenture into Common Shares at an initial conversion rate of 89.4114 Common
Shares per $1,000 principal amount of Securities and otherwise in accordance
with the terms of the Securities and the Indenture. The conversion rate
adjustments are summarized in the Preliminary Offering Memorandum.

5. The Securities will mature on June 1, 2027.

6. Prior to June 5, 2012, the Securities will not be redeemable at the option of
the Company, except as may be required to preserve the Company’s status as a
real estate investment trust for federal income tax purposes. Beginning on
June 5, 2012 and thereafter, the Company may redeem the Securities in whole or
in part for cash at any time at a redemption price equal to 100% of the
principal amount of the Securities plus accrued interest, if any, on the
Securities to but not including the redemption date.

7. Holders may require the Company to repurchase all or a portion of their
Securities for cash (in any case in principal amounts of $1,000 and integral
multiples thereof) on June 1, 2012, June 1, 2017 and June 1, 2022 at a purchase
price equal to 100% of the principal amount of the Securities to be repurchased
plus accrued and unpaid interest, if any, to the repurchase date.

8. If a “change in control” occurs (as defined in the Preliminary Offering
Memorandum) at any time prior to June 5, 2012, holders of Securities may require
the Company to repurchase all or a portion of their Securities for cash (in any
case in principal amounts of $1,000 and integral multiples thereof) at a
purchase price equal to 100% of the principal amount of the Securities to be
repurchased plus accrued interest, if any, to the repurchase date.

3

Schedule II

Final Pricing Term Sheet

4

Schedule III

Subsidiaries

                          Jurisdiction of             Incorporation or Name of
Entity   Ownership Percentage   Organization
Lares Asset Securitization, Inc.
    100 %   Delaware
 
           
 
           
Saturn Portfolio Management, Inc.
    100 %   Delaware
 
           
 
           
Mercury Mortgage Finance Statutory Trust
    100 %   Maryland
 
           
 
           
Mercury Mortgage Finance, Inc.
    100 %   Delaware
 
           
 
           
Charles Fort CDO I, Ltd.
    100 %   Delaware
 
           
 
           
Diana Statutory Trust I
    100 %   Delaware
 
           
 
           
Diana Statutory Trust II
    100 %   Delaware
 
           
 
           
Diana Statutory Trust I, Inc.
    100 %   Delaware
 
           
 
           
Proserpine, LLC
    100 %   Pennsylvania
 
           
 
           
Maia Mortgage Finance Statutory Trust
    100 %   Maryland
 
           
 
           
Minerva Mortgage Finance Corporation
    100 %   Maryland
 
           
 
           
Juno CDO Finance Inc.
    100 %   Delaware
 
           
 
           
Luminent Mortgage Trust 2005-1
    100 %   Delaware
 
           
 
           
Luminent Mortgage Trust 2006-1
    100 %   New York
 
           
 
           
Luminent Mortgage Trust 2006-2
    100 %   New York
 
           
 
           
Luminent Mortgage Trust 2006-3
    100 %   New York
 
           
 
           
Luminent Mortgage Trust 2006-4
    100 %   New York
 
           
 
           
Luminent Mortgage Trust 2006-5
    100 %   New York
 
           

5

EXHIBIT A

Form of Lock-Up Letter Agreement

May 30, 2007

Bear, Stearns & Co Inc.

383 Madison Avenue

New York, NY 10179

Ladies and Gentlemen:

This Lock-Up Letter Agreement (this “Agreement”) is being delivered to you in
connection with the proposed offering (the “Offering”) pursuant to Rule 144A
under the Securities Act of 1933, as amended by Luminent Mortgage Capital, Inc.,
a Maryland corporation (the “Company”), of Convertible Senior Notes due 2027
(the “Notes”). Under certain circumstances the Notes are Convertible into shares
of common stock, par value $.001 per share, of the Company (the “Common
Shares”).

In order to induce you to purchase the Notes and make the Offering, the
undersigned hereby agrees that, without the prior written consent of Bear,
Stearns & Co. Inc. (“Bear”), during the period from the date hereof until sixty
(60) days from the date of the final offering memorandum for the Offering (the
“Lock-Up Period”), the undersigned (a) will not, directly or indirectly, offer,
sell, agree to offer or sell, solicit offers to purchase, grant any call option
or purchase any put option with respect to, borrow, or otherwise dispose of any
Relevant Security (as defined below) and (b) will not establish or increase any
“put equivalent position” or liquidate or decrease any “call equivalent
position” with respect to any Relevant Security (in each case within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations promulgated thereunder), or otherwise enter
into any swap, derivative, or other transaction or arrangement that transfers to
another, in whole or in part, any economic consequences of ownership of any
Relevant Security, whether or not such transaction is to be settled by delivery
of Relevant Securities, other securities, cash, or other consideration. In
addition, if (1) during the last 17 days of the Lock-Up Period, (A) the Company
releases earnings results or (B) material news or a material event relating to
the Company occurs or (2) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
following the last day of the Lock-Up Period, then in each case the Lock-Up
Period will be extended, and the restrictions imposed by this letter shall
continue to apply, until the expiration of the 18-day period beginning on the
date of the release of the earnings results or the occurrence of material news
or a material event relating to the Company, as the case may be, unless Bear
waives, in writing, such extension. As used herein, “Relevant Security” means
the Common Shares, any other equity security of the Company or any of its
subsidiaries and any security convertible into, or exercisable or exchangeable
for, any Common Shares or other such equity security (whether such Common Shares
or other security is now owned or hereafter acquired by the undersigned).

The undersigned hereby authorizes the Company during the Lock-Up Period to cause
any transfer agent for the Relevant Securities to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to, Relevant Securities for which the undersigned is the record holder and, in
the case of Relevant Securities for which the undersigned is the beneficial but
not the record holder, agrees during the Lock-Up Period to cause the record
holder to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
such Relevant Securities. The undersigned hereby further agrees that, without
the prior written consent of Bear, during the Lock-Up Period the undersigned
(x) will not file or participate in the filing with the Securities and Exchange
Commission of any registration statement, or circulate or participate in the
circulation of any preliminary or final prospectus or other disclosure document
with respect to any proposed offering or sale of a Relevant Security and
(y) will not exercise any rights the undersigned may have to require
registration with the Securities and Exchange Commission of any proposed
offering or sale of a Relevant Security.

This Agreement is one of several identical agreements that directors and
executive officers of the Company are signing (such other agreements, together
with this Agreement, are referred to collectively as the “Collective Lock-Up
Agreements”). The agreements and restrictions in this Agreement shall not
restrict the undersigned, in the undersigned’s capacity as a director or officer
of the Company, from effecting any transactions in Relevant Securities that the
Company is not restricted from effecting under the Purchase Agreement to be
executed by the Company and Bear in connection with the Offering.

If the Company notifies you in writing that it does not intend to proceed with
the Offering, this Lock-Up Letter Agreement shall terminate on such date and the
undersigned shall be released from its obligations hereunder.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms. Upon request, the undersigned will
execute any additional documents reasonably necessary in connection with
enforcement hereof. Any obligations of the undersigned shall be binding upon the
successors and assigns of the undersigned from the date first above written.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. Delivery of a signed copy of this letter by facsimile
transmission shall be effective as delivery of the original hereof.

6

7

[Signature Page Follows]
Yours very truly,Annex I

Duane Morris LLP and Hunton & Williams LLP Form of Opinion

(i) the Company has an authorized capitalization as set forth in both the
Disclosure Package and the Final Offering Memorandum under the caption
“Capitalization” as of the date stated in such section; all of the issued and
outstanding shares of common stock of the Company have been duly authorized and
are validly issued, fully paid and non-assessable; none of the issued shares of
common stock of the Company have been issued in violation of any preemptive or
similar rights granted by the Company; except as disclosed in both the
Disclosure Package and the Final Offering Memorandum or in connection with the
Company’s stock incentive and direct stock purchase and dividend reinvestment
plans, in each case as existing on the date hereof, to such counsel’s knowledge,
there is no outstanding equity compensation, warrant or other right calling for
the issuance of, and no commitment, plan or arrangement to issue, any shares of
common stock of the Company or any security convertible into or exchangeable for
shares of common stock of the Company; all of the issued shares of capital
stock, partnership, membership or beneficial interests of each of the
Subsidiaries have been duly and validly authorized and issued, are fully paid
and, if applicable, non-assessable and are owned, directly or indirectly, of
record and, to such counsel’s knowledge, beneficially, by the Company, free and
clear of all liens, encumbrances or claims;

(ii) the Company and the Subsidiaries (other than the Guarantors) have been duly
formed or incorporated, as the case may be, and each is validly existing and in
good standing under the laws of its respective jurisdiction of formation or
incorporation with the requisite power and authority to own its respective
properties and to conduct its respective business as described in the Disclosure
Package and the Final Offering Memorandum;

(iii) the Company and each of the Subsidiaries (other than the Guarantors) is
duly qualified in or registered by and is in good standing in each jurisdiction
in which it now conducts its business and in which the failure, individually or
in the aggregate, to be so qualified and in good standing could reasonably be
expected to have a Material Adverse Effect. Except as disclosed in both the
Disclosure Package and the Final Offering Memorandum, no Subsidiary is
prohibited or restricted by its Charter Documents or, to the knowledge of such
counsel, otherwise, directly or indirectly, from paying dividends to the
Company, or from making any other distribution with respect to such Subsidiary’s
capital stock or interests or from paying the Company or any other Subsidiary,
any loans or advances to such Subsidiary from the Company or such other
Subsidiary, or from transferring any such Subsidiary’s property or assets to the
Company or to any other Subsidiary; to such counsel’s knowledge, other than as
disclosed on Schedule III to the Agreement, the Company does not own, directly
or indirectly, any capital stock or other equity securities of any other
corporation or any ownership interest in any partnership, joint venture or other
association, except as provided in the Master Repurchase Agreement dated as of
January 31, 2006 between Greenwich Capital Financial Products, Inc. and the
Company, Maia and Mercury;

(iv) Maia has been duly formed and is validly existing as a business trust under
the laws of Maryland, with all requisite power and authority to own, lease and
operate its properties, to conduct its business as now conducted and to
authorize, execute and deliver this Agreement; Maia has been duly qualified or
registered to do business as a foreign trust in each jurisdiction in which it
conducts its business, and in which the failure, individually or in the
aggregate, to be so qualified or registered could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Maia;

(v) Mercury has been duly formed and is validly existing as a business trust
under the laws of Maryland, with all requisite power and authority to own, lease
and operate its properties, to conduct its business as now conducted and to
authorize, execute and deliver this Agreement; Mercury has been duly qualified
or registered to do business as a foreign trust in each jurisdiction in which it
conducts its business, and in which the failure, individually or in the
aggregate, to be so qualified or registered could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Mercury;

(vi) Saturn has been duly formed and is validly existing as a corporation under
the laws of Delaware, with all requisite corporate power and authority to own,
lease and operate its properties, to conduct its business as now conducted and
to authorize, execute and deliver this Agreement; Saturn has been duly qualified
or registered to do business as a foreign corporation in each jurisdiction in
which it conducts its business, and in which the failure, individually or in the
aggregate, to be so qualified or registered could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Saturn;

(vii) to such counsel’s knowledge, the Company and the Subsidiaries are in
compliance in all material respects with all applicable laws, rules, regulations
and orders, including those relating to transactions with affiliates;

(viii) to such counsel’s knowledge, except as disclosed in the Disclosure
Package and the Final Offering Memorandum, neither the Company nor any
Subsidiary is in breach of, or in default under (nor has any event occurred
which with notice, lapse of time, or both would constitute a breach of, or
default under) its respective Charter Documents or in the performance or
observation of any obligation, agreement, covenant, or condition contained in
any license, indenture, mortgage, deed of trust, loan or credit agreement or any
other agreement or instrument to which the Company or any of the Subsidiaries is
a party or by which any of them or their respective properties may be bound or
affected, except such breaches or defaults other than with respect to Charter
Documents, which individually or in the aggregate, would not have a Material
Adverse Effect;

(ix) the issuance and sale by the Company of the Securities, the issuance of the
Guarantees, the execution, delivery and performance of this Agreement, the
Indenture and the Registration Rights Agreement by the Company and the
Guarantors, as applicable, and the consummation by the Company and the
Guarantors of the transactions contemplated herein and therein, do not and will
not (A) conflict with, or result in any breach of, or constitute a default under
(nor constitute any event which with notice, lapse of time, or both would
constitute a breach of or default under), (1) any provisions of the Charter
Documents of the Company or any of the Subsidiaries, (2) to such counsel’s
knowledge, any provision of any license, indenture, mortgage, deed of trust,
loan or credit agreement or other agreement or instrument to which the Company
or any of the Subsidiaries is a party or by which any of them or their
respective properties may be bound or affected, or (3) any law or regulation or,
to such counsel’s knowledge, any decree, judgment or order applicable to the
Company or any of the Subsidiaries (other than state and foreign securities or
blue sky laws and the rules and regulations of the NASD, as to which counsel
need express no opinion, or the federal securities laws, as to which counsel
need express only that nothing has come to its attention to lead it to believe
that such a violation has or will occur), except in the case of clauses (2) and
(3) for such conflicts, breaches or defaults, laws, regulations, decrees,
judgments or orders, which individually or in the aggregate, could not be
reasonably expected to have a Material Adverse Effect; or, (B) to such counsel’s
knowledge result in the creation or imposition of any lien, encumbrance, or,
charge or claim, upon any property or assets of the Company or the Subsidiaries;

(x) the Company has full legal right, power and authority to enter into and
perform this Agreement, the Indenture and the Registration Rights Agreement, and
to consummate the transactions contemplated herein and therein;

(xi) each of the Guarantors has full legal right, power and authority to enter
into and perform this Agreement and the Indenture, and to consummate the
transactions contemplated herein and therein;

(xii) this Agreement has been duly authorized, executed and delivered by the
Company and each of the Guarantors;

(xiii) the Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and, assuming execution and delivery thereof by the
Initial Purchaser, is a legal, valid and binding agreement of the Company
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general principles of equity, and except
that enforceability of the indemnification provisions set forth therein may be
limited by the federal or state securities laws of the United States or public
policy underlying such laws;

(xiv) the Indenture has been duly authorized, executed and delivered by the
Company, each of the Guarantors and assuming execution and delivery thereof by
the Initial Purchaser and the Trustee and is a legal, valid and binding
agreement of the Company and each of the Guarantors enforceable in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and by general principles of equity;

(xv) no approval, authorization, consent or order of or filing with any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency is required in connection with the Company’s and the
Guarantors’ execution, delivery and performance of this Agreement and the
Indenture, the Company’s execution of the Registration Rights Agreement, the
Company’s and the Guarantors’ consummation of the transactions contemplated
hereby or thereby including, in the case of the Company, the issuance and sale
of the Securities, and, in the case of the Guarantors, the issuance of the
Guarantees, in each case as contemplated hereby, other than such approvals as
have been obtained (subject only to notice of issuance) in connection with the
approval of the listing of the Common Shares issuable upon the conversion of the
Securities on the NYSE, approvals of federal or state securities law authorities
with respect to the registration the Common Shares issuable upon conversion of
the Securities as contemplated by the Registration Rights Agreement, and except
that such counsel need express no opinion as to any qualification necessary
under the state and foreign securities or blue sky laws of the various
jurisdictions in which the Securities are being offered by the Initial Purchaser
or any approval of the underwriting terms and arrangements by the NASD;

(xvi) to such counsel’s knowledge, the Company has, and each of the Subsidiaries
have, all necessary licenses, authorizations, consents and approvals and has
made all necessary filings required under any federal, state or local law,
regulation or rule, and has obtained all necessary authorizations, consents and
approvals from other persons, required to conduct their respective businesses,
as described in both the Disclosure Package and the Final Offering Memorandum,
except to the extent that any failure to have any such authorizations, consents
or approvals would not, individually or in the aggregate, have a Material
Adverse Effect; to such counsel’s knowledge, neither the Company nor any of the
Subsidiaries is in violation of, in default under, or has received any notice
regarding a possible violation, default or revocation of any such license,
authorization, consent or approval or any federal, state, local or foreign law,
regulation or decree, order or judgment applicable to the Company or any of the
Subsidiaries, the effect of which would be a Material Adverse Effect; and no
such license, authorization, consent or approval contains a materially
burdensome restriction that is not adequately disclosed in both the Disclosure
Package and the Final Offering Memorandum;

(xvii) the Securities have been duly authorized, executed, authenticated, issued
and delivered and constitute valid and legally binding obligations of the
Company enforceable in accordance with their terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity;

(xviii) the Guarantees have been duly authorized executed, issued and delivered
and constitute valid and legally binding obligations of the each of the
Guarantors enforceable in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by general principles of equity;

(xix) the Securities are convertible at the option of the holder thereof into
Common Shares in accordance with the terms of the Securities and the Indenture;
and the Common Shares issuable upon the conversion of the Securities have been
duly authorized and reserved for issuance upon such conversion by all necessary
corporate action and such shares, when issued upon such conversion in accordance
with the terms of the Securities and the Indenture, will be validly issued,
fully paid and non-assessable;

(xx) the issuance and sale by the Company of the Securities and the Common
Shares issuable upon the conversion of the Securities are not subject to
preemptive or other similar rights arising by operation of law, under the
Charter Documents of the Company, under any agreement known to such counsel to
which the Company or any of the Subsidiaries is a party or, to such counsel’s
knowledge, otherwise;

(xxi) to such counsel’s knowledge, there are no persons with registration or
other similar rights to have any securities registered by the Company under the
Securities Act;

(xxii) the Common Shares conform in all material respects to the descriptions
thereof contained in the Disclosure Package and the Final Offering Memorandum
and the form of certificate used to evidence the Common Shares complies in all
material respects with all applicable statutory requirements, with any
applicable requirements of the Charter Documents of the Company and the
requirements of the NYSE;

(xxiii) the statements under the captions “Capitalization,” “Risk Factors,”
“Market Price of and Dividends on our Common Shares,” “Description of Notes,”
“Description of Our Capital Stock” and “Certain Federal Income Tax
Considerations” in the Offering Memorandum and “Certain Provisions of Maryland
Law and our Declaration of Trust and Bylaws” in the Disclosure Package, insofar
as such statements constitute a summary of the legal matters referred to therein
or the terms of the Securities, constitute accurate summaries thereof in all
material respects;

(xxiv) the Common Shares issuable upon the conversion of the Securities have
been approved for listing on the NYSE subject only to official notice of
issuance;

(xxv) to such counsel’s knowledge, there are no actions, suits or proceedings,
inquiries, or investigations pending or threatened against the Company or any of
the Subsidiaries or any of their respective officers, trustees and directors or
to which the properties, assets or rights of any such entity are subject, at law
or in equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority, arbitration panel or agency that
are required, individually or in the aggregate, to be described in the
Disclosure Package or the Final Offering Memorandum but are not so described;

(xxvi) the Company qualified to be taxed as a REIT pursuant to sections 856
through 860 of the Code for its taxable years ended December 31, 2003 through
December 31, 2006, and the Company’s organization and current and proposed
method of operation will enable it to continue to qualify as a REIT for its
taxable year ending December 31, 2007, and in the future;

(xxvii) neither the Company nor any of the Subsidiaries is, or solely as a
result of the transactions contemplated hereby and the application of the
proceeds from the sale of the Securities as described in the Disclosure Package
and Final Offering Memorandum under the caption “Use of Proceeds” will become,
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the 1940 Act;

(xxviii) to such counsel’s knowledge, each of the Company and the Subsidiaries
has filed on a timely basis all necessary federal, state, local and foreign
income and franchise tax returns through the date hereof, if any such returns
are required to be filed, and have paid all taxes shown as due thereon; and, to
such counsel’s knowledge, no tax deficiency has been asserted against any such
entity, nor, to such counsel’s knowledge, does any such entity know of any tax
deficiency which is likely to be asserted against any such entity which, if
determined adversely to any such entity, could have a Material Adverse Effect;

(xxix) each document filed pursuant to the Exchange Act (other than the
financial statements and supporting schedules included therein, as to which no
opinion needs to be rendered) that is incorporated or deemed to be incorporated
by reference in the Disclosure Package and the Final Offering Memorandum
complied when so filed as to form in all material respects with the requirement
of the Exchange Act and the Exchange Act Regulations; and

(xxx) assuming (A) the accuracy of the representations and warranties, and
compliance with the agreements, contained in the Agreement, and (B) the offer
and sale of the Securities in the manner contemplated by, and in accordance
with, the Agreement, the Disclosure Package and the Final Offering Memorandum,
except as otherwise contemplated by the Registration Rights Agreement, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Initial Purchaser and to each Subsequent Purchaser to register the
Securities or any Common Shares issuable upon the conversion of the Securities
under the Securities Act or to qualify the Indenture under the Trust Indenture
Act of 1939, as amended; it being understood that such counsel expresses no
opinion with respect to the subsequent resale of the Securities.

(xxxi) The statements under the captions “Certain Provisions of Maryland Law and
Our Charter and Bylaws,” and “Description of Our Capital Stock” in the
Disclosure Package and the Final Offering Memorandum, insofar as such statements
constitute matters of Maryland corporate law or Maryland real estate investment
trust law, have been reviewed by such counsel and are a fair summary of such
matters;

(xxxii) the Company has an authorized capitalization as set forth in both the
Disclosure Package and the Final Offering Memorandum under the caption
“Capitalization;” the outstanding shares of capital stock of the Company, a
Maryland corporation have been duly and validly authorized and issued and are
fully paid and non-assessable;

(xxxiii) the Company has been duly incorporated, is existing under and by virtue
of the laws of the State of Maryland and is in good standing with the State
Department of Assessments and Taxation of the State of Maryland with the
requisite corporate power to own its respective properties and to conduct its
business as described in its charter, and to execute, deliver and perform this
Agreement and to consummate the transactions described herein; the Company has
the corporate power to own shares of beneficial interests of Maia and Mercury
and to own shares of Saturn;

(xxxiv) this Agreement, the Indenture and the Registration Rights Agreement have
been duly authorized, and assuming such documents have been executed and
delivered by an authorized officer of the other parties thereto, has been duly
executed and delivered by the Company.

In addition, such counsel shall state that they have participated in conferences
with officers and other representative of the Company, independent public
accountants of the Company, and representatives of the Initial Purchaser at
which the Offering Memorandum and the contents of the documents constituting the
Disclosure Package were discussed and, although such counsel is not passing upon
and does not assume responsibility for the accuracy, completeness or fairness of
the statements contained in the Disclosure Package or the Final Offering
Memorandum (except as and to the extent stated in subparagraphs (xxi),
(xxii) and (xxvii) above), nothing has come to their attention that would cause
them to believe that (i) the Disclosure Package, as of the Applicable Time and
at the Closing Time or any Option Closing Time, as the case may be, contained
any untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (iii) the Final
Offering Memorandum, as of its date and as of the Closing Time or any Option
Closing Time, as the case may be, contained any untrue statement of a material
fact or omitted to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (it being understood that, in each case, such counsel need
express no view with respect to the financial statements or schedules or other
financial data derived therefrom included in the Disclosure Package or Final
Offering Memorandum or any amendments or supplements thereto).

8